 



Exhibit 10.1

EXECUTION COPY

$500,000,000 180-Day Revolving Credit Agreement

dated as of April 15, 2005

among

INTERNATIONAL LEASE FINANCE CORPORATION,
as Borrower

THE BANKS (as defined herein)

and

DEUTSCHE BANK AG NEW YORK BRANCH,
as Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. CERTAIN DEFINITIONS
    1  
Section 1.1. Terms Generally
    1  
Section 1.2. Specific Terms
    1  
 
       
SECTION 2. [Reserved]
    11  
 
       
SECTION 3. LOANS AND NOTES
    11  
Section 3.1. Agreement to Make Revolving Loans
    11  
Section 3.2. Procedure for Loans
    11  
Section 3.3. Maturity of Loans
    12  
 
       
SECTION 4. INTEREST AND FEES
    13  
Section 4.1. Interest Rates
    13  
Section 4.2. Interest Payment Dates
    13  
Section 4.3. Setting and Notice of Loan Rates
    13  
Section 4.4. Commitment Fee
    14  
Section 4.5. Structuring Fees
    14  
Section 4.6. Computation of Interest and Fees
    14  
 
       
SECTION 5. REDUCTION OR TERMINATION OF THE COMMITMENTS; REPAYMENT; PREPAYMENTS
    14  
Section 5.1. Voluntary Termination or Reduction of the Commitments
    14  
Section 5.2. Prepayments
    15  
Section 5.3. Term-Out Option
    15  
 
       
SECTION 6. MAKING AND PRORATION OF PAYMENTS; SET-OFF; TAXES
    16  
Section 6.1. Making of Payments
    16  
Section 6.2. Pro Rata Treatment; Sharing
    16  
Section 6.3. Set-off
    16  
Section 6.4. Taxes, etc.
    17  
 
       
SECTION 7. INCREASED COSTS AND SPECIAL PROVISIONS FOR LIBOR RATE LOANS
    20  
Section 7.1. Increased Costs
    20  
Section 7.2. Basis for Determining Interest Rate Inadequate or Unfair
    21  
Section 7.3. Changes in Law Rendering Certain Loans Unlawful
    21  
Section 7.4. Funding Losses
    22  
Section 7.5. Discretion of Banks as to Manner of Funding
    22  
Section 7.6. Conclusiveness of Statements; Survival of Provisions
    22  
 
       
SECTION 8. REPRESENTATIONS AND WARRANTIES
    22  
Section 8.1. Organization, etc.
    23  
Section 8.2. Authorization; Consents; No Conflict
    23  
Section 8.3. Validity and Binding Nature
    23  

iv



--------------------------------------------------------------------------------



 



              Page  
Section 8.4. Financial Statements
    23  
Section 8.5. Litigation and Contingent Liabilities
    24  
Section 8.6. Employee Benefit Plans
    24  
Section 8.7. Investment Company Act
    24  
Section 8.8. Public Utility Holding Company Act
    24  
Section 8.9. Regulation U
    24  
Section 8.10. Compliance with Applicable Laws, etc.
    24  
Section 8.11. Insurance
    25  
Section 8.12. Taxes
    25  
Section 8.13. Use of Proceeds
    25  
Section 8.14. Pari Passu
    25  
 
       
SECTION 9. COVENANTS
    25  
Section 9.1. Reports, Certificates and Other Information
    25  
Section 9.2. Existence
    27  
Section 9.3. Nature of Business
    27  
Section 9.4. Books, Records and Access
    27  
Section 9.5. Insurance
    27  
Section 9.6. Repair
    28  
Section 9.7. Taxes
    28  
Section 9.8. Compliance
    28  
Section 9.9. Sale of Assets
    28  
Section 9.10. Consolidated Indebtedness to Consolidated Tangible Net Worth Ratio
    28  
Section 9.11. Fixed Charge Coverage Ratio
    28  
Section 9.12. Consolidated Tangible Net Worth
    28  
Section 9.13. Restricted Payments
    29  
Section 9.14. Liens
    29  
Section 9.15. Use of Proceeds
    31  
 
       
SECTION 10. CONDITIONS TO LENDING
    31  
Section 10.1. Conditions Precedent to All Loans
    31  
Section 10.2. Conditions to the Availability of the Commitments
    32  
 
       
SECTION 11. EVENTS OF DEFAULT AND THEIR EFFECT
    32  
Section 11.1. Events of Default
    33  
Section 11.2. Effect of Event of Default
    34  
 
       
SECTION 12. THE AGENT
    35  
Section 12.1. Authorization
    35  
Section 12.2. Indemnification
    35  
Section 12.3. Action on Instructions of the Required Banks
    35  
Section 12.4. Payments
    36  
Section 12.5. Exculpation
    37  
Section 12.6. Credit Investigation
    37  
Section 12.7. Deutsche Bank and Affiliates
    37  
Section 12.8. Resignation
    37  
Section 12.9. The Register; the Notes
    38  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 13. GENERAL
    38  
Section 13.1. Waiver; Amendments
    39  
Section 13.2. Notices
    39  
Section 13.3. Computations
    39  
Section 13.4. Assignments; Participations
    40  
Section 13.5. Costs, Expenses and Taxes
    43  
Section 13.6. Indemnification
    43  
Section 13.7. Regulation U
    44  
Section 13.8. Removal of Banks; Substitution of Banks
    44  
Section 13.9. Captions
    46  
Section 13.10. Governing Law; Severability
    46  
Section 13.11. Counterparts; Effectiveness
    46  
Section 13.12. Further Assurances
    46  
Section 13.13. Successors and Assigns
    46  
Section 13.14. Waiver of Jury Trial
    46  
Section 13.15. No Fiduciary Relationship
    46  
Section 13.16. USA PATRIOT Act
    47  

SCHEDULES AND EXHIBITS

Schedule I             Schedule of Banks (Sections 1.2, 3.1, 13.4.1 and 13.8)
Schedule II            Address for Notices (Section 13.2)
Exhibit A            Form of Revolving Loan Request (Section 3.2(a))
Exhibit B            Form of Note (Sections 1.2 and 3.4)
Exhibit C            Fixed Charge Coverage Ratio 12/31/04 (Sections 1.2 and
9.11)
Exhibit D            Form of Opinion of the General Counsel of the Company
(Section 10.2.5)
Exhibit E            Form of Assignment and Assumption Agreement
(Section 13.4.1)

iii



--------------------------------------------------------------------------------



 



180-DAY REVOLVING CREDIT AGREEMENT

          180-DAY REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of
April 15, 2005, among INTERNATIONAL LEASE FINANCE CORPORATION, a California
corporation (herein called the “Company”), the financial institutions listed on
the signature pages hereof (herein, together with their respective successors
and assigns, collectively called the “Banks” and individually each called a
“Bank”) and DEUTSCHE BANK AG NEW YORK BRANCH (herein, in its individual
corporate capacity, together with its successors and assigns, called “Deutsche
Bank”), as administrative agent for the Banks (herein, in such capacity,
together with its successors and assigns in such capacity, called the “Agent”).

W I T N E S S E T H:

          WHEREAS, the Company has requested the Banks to lend up to
$500,000,000 to the Company on a 180-day revolving basis for general corporate
purposes;

          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the parties hereto agree as follows:

          SECTION 1. CERTAIN DEFINITIONS.

          Section 1.1. Terms Generally. The definitions ascribed to terms in
this Section 1 and elsewhere in this Agreement shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The words “hereby”, “herein”,
“hereof”, “hereunder” and words of similar import refer to this Agreement as a
whole (including any exhibits and schedules hereto) and not merely to the
specific section, paragraph or clause in which such word appears. All references
herein to Sections, Exhibits and Schedules shall be deemed references to
Sections of and Exhibits and Schedules to this Agreement unless the context
shall otherwise require.

          Section 1.2. Specific Terms. When used herein, the following terms
shall have the following meanings:

          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such Person. A Person shall be deemed to control another
Person if such first Person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such other
Person, whether through ownership of stock, by contract or otherwise.

          “Agent” — see Preamble.

          “Aggregate Commitment” means $500,000,000, as reduced by any reduction
in the Commitments made from time to time pursuant to Section 5.1 or
Section 13.8.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-2-

          “Agreement” — see Preamble.

          “AIG” means American International Group, Inc., a Delaware
corporation.

          “Assignee” — see Section 13.4.1.

          “Authorized Officer” of the Company means any of the Chairman of the
Board, the President, the Vice Chair and Chief Financial Officer, the Treasurer,
the Controller and the Assistant Controller of the Company.

          “Bank” — see Preamble.

          “Bank Parties” — see Section 13.6.

          “Base LIBOR” means, with respect to any Loan Period for a LIBOR Rate
Loan, (a) the rate per annum for Dollar deposits approximately equal to the
principal amount of the LIBOR Rate Loans for which LIBOR is being determined and
with maturities comparable to the Loan Period for which such rate would apply,
which appears on the Telerate Page 3750 (the “Telerate Page”) at approximately
11:00 A.M., London time, on the day that is two Business Days prior to the first
day of such Loan Period and (b) if no such rate so appears on the Telerate Page
3750, the rate per annum determined by the Agent to be the rate of interest
communicated by the Reference Bank to the Agent as the rate at which Dollar
deposits are offered to the Reference Bank by leading banks in the London
interbank deposit market at approximately 11:00 a.m., London time, on the second
full Business Day preceding the first day of such Loan Period in an amount
substantially equal to the amount of such LIBOR Rate Loan for the Reference Bank
and for a period equal to such Loan Period.

          “Base Rate” means a fluctuating interest rate per annum, as shall be
in effect from time to time, which rate per annum shall on any day be equal to
the higher of, (a) the rate of interest announced publicly by Deutsche Bank AG
in New York, New York, from time to time, as Deutsche Bank AG’s base rate; and
(b) the Federal Funds Rate for such day plus 1/2 of 1% per annum.

          “Base Rate Loan” means any Loan which bears interest at the Base Rate.

          “Business Day” means any day of the year on which banks are open for
commercial banking business in the City of New York and Los Angeles and, if the
applicable Business Day relates to the determination of LIBOR for any LIBOR Rate
Loan, any such Business Day on which dealings in deposits in Dollars are
transacted in the London interbank market.

          “Capitalized Lease” means any lease under which any obligations of the
lessee are, or are required to be, capitalized on a balance sheet of the lessee
in accordance with generally accepted accounting principles in the United States
of America.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-3-

          “Capitalized Rentals” means, as of the date of any determination, the
amount at which the obligations of the lessee, due and to become due under all
Capitalized Leases under which the Company or any Subsidiary is a lessee, are
reflected as a liability on a consolidated balance sheet of the Company and its
Subsidiaries.

          “Closing Date” – see Section 10.2.

          “Code” means the Internal Revenue Code of 1986, as amended.

          “Commitments” means, collectively, the Banks’ commitments to make
Loans hereunder; and “Commitment” as to any Bank means the amount set forth
opposite such Bank’s name on Schedule I (as reduced in accordance with
Section 5.1, or as periodically revised in accordance with Section 13.4 or
Section 13.8).

          “Company” — see Preamble.

          “Consolidated Indebtedness” means, as of the date of any
determination, the total amount of Indebtedness less the amount of current and
deferred income taxes and rentals received in advance of the Company and its
Subsidiaries determined on a consolidated basis in accordance with generally
accepted accounting principles in the United States of America, and excluding
adjustments in relation to Indebtedness denominated in any currency other than
Dollars and any related derivative liability, in each case to the extent arising
from currency fluctuations (such exclusions to apply only to the extent the
resulting liability is hedged by the Company or such Subsidiary).

          “Consolidated Tangible Net Assets” means, as of the date of any
determination, the total amount of assets (less depreciation and valuation
reserves and other reserves and items deductible from the gross book value of
specific asset amounts under generally accepted accounting principles) which
under generally accepted accounting principles would be included on a balance
sheet of the Company and its Subsidiaries, after deducting therefrom (i) all
liability items except Indebtedness (whether incurred, assumed or guaranteed)
for borrowed money maturing by its terms more than one year from the date of
creation thereof or which is extendible or renewable at the sole option of the
obligor in such manner that it may become payable more than one year from the
date of creation thereof, shareholder’s equity and reserves for deferred income
taxes and (ii) all good will, trade names, trademarks, patents, unamortized debt
discount and expense and other like intangibles, which in each case would be so
included on such balance sheet.

          “Consolidated Tangible Net Worth” means, as of the date of any
determination, the total of shareholders’ equity (including capital stock,
additional paid-in capital and retained earnings after deducting treasury
stock), less the sum of the total amount of goodwill, organization expenses,
unamortized debt issue costs (determined on an after-tax basis), deferred assets
other than prepaid insurance and prepaid taxes, the excess of cost of shares
acquired over book value of related assets, surplus resulting from any
revaluation write-up of assets subsequent to December 31, 2002 and such other
assets as are properly classified as intangible assets, all

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-4-

determined in accordance with generally accepted accounting principles in the
United States of America consolidating the Company and its Subsidiaries.

          “Covered Taxes” means all Taxes, including all liabilities (including,
without limitation, any penalties, interest and other additions to tax) with
respect thereto, other than the following Taxes, including all liabilities
(including, without limitation, any penalties, interest and other additions to
tax) with respect thereto: (i) Taxes imposed on the net income or capital of the
Agent, a Bank, Assignee or Participant under this Agreement and franchise taxes
imposed in lieu thereof (including without limitation branch profits taxes,
minimum taxes and taxes computed under alternative methods, at least one of
which is based on net income (collectively referred to as “net income taxes”))
by (A) the jurisdiction under the laws of which such Agent, Bank, Assignee or
Participant under this Agreement is organized or resident for tax purposes or
any political subdivision thereof or (B) the jurisdiction of such Agent, Bank,
Assignee or Participant’s applicable lending office or any political subdivision
thereof or (C) any jurisdiction with which such Agent, Bank, Assignee or
Participant has any present or former connection (other than solely by virtue of
being a Bank under this Agreement), (ii) any Taxes to the extent that they are
in effect and would apply to a payment to such Agent, Bank, Assignee or
Participant as of the date of a change in the jurisdiction of such Agent, Bank,
Assignee or Participant’s applicable lending office or (iii) any Taxes that
would not have been imposed but for (A) the failure or unreasonable delay by
such Agent, Bank, Assignee or Participant, as applicable, to complete, provide,
or file and update or renew, any application forms, certificates, documents or
other evidence required from time to time, properly completed and duly executed,
to qualify for any applicable exemption from or reduction of Taxes, including,
without limitation, the certificates, documents or other evidence required under
Sections 6.4(b), 6.4(c) and 6.4(e) (unless such failure or delay results from a
change in applicable law after the Closing Date or the date of the applicable
agreement pursuant to which such Assignee or Participant, as the case may be,
acquires an interest under this Agreement, which precludes such Agent, Bank,
Assignee or Participant, as applicable, from qualifying for such exemption or
reduction) or (B) the gross negligence or willful misconduct of such Agent,
Bank, Assignee or Participant.

          “Debt Incurrence” means the incurrence by the Company or any of its
Subsidiaries after July 15, 2005 of any Indebtedness for or in respect of
borrowed money or of the kind referred to in clause (e) of the definition of
“Indebtedness” in an aggregate principal amount of $100,000,000 or more, but
excluding any Indebtedness incurred in connection with the ECA Financing.

          “Deutsche Bank” – see Preamble.

          “Dollar”, and “$”, refer to the lawful money of the United States of
America.

          “ECA Financing” means any subsidized financing of the acquisition of
Airbus Industrie aircraft, the repayment obligations of which will be supported
by guaranties issued by certain European government export credit agencies (the
European Credit Agency Export Finance Program) and a Company Guaranty and a
pledge of the assets of (including any rights to or interests in any reserve or
security deposit held by) each such Wholly-owned Subsidiary.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-5-

          “Eligible Assignee” means (i) any Bank, and any Affiliate of any Bank
and (ii)(a) a commercial bank organized under the laws of the United States of
America or any State thereof, (b) a savings and loan association or savings bank
organized under the laws of the United States of America or any State thereof,
(c) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided that (1) such bank is acting through a
branch or agency located in the United States of America or (2) such bank
organized under the laws of a country that is a member of the Organization for
Economic Cooperation and Development or a political subdivision of such country
and (d) a finance company, insurance company, mutual fund, leasing company or
other financial institution or fund (whether a corporation, partnership or other
entity) which is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business, and having total assets
in excess of $150,000,000.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

          “ERISA Affiliate” means any corporation, trade or business that is,
along with the Company or any Subsidiary, a member of a controlled group of
corporations or a controlled group of trades or businesses, as described in
sections 414(b) and 414(c), respectively, of the Code or Section 4001 of ERISA.

          “Eurodollar Reserve Percentage” means for any day in any Loan Period
for any LIBOR Rate Loan that percentage in effect on such day as prescribed by
the Board of Governors of the Federal Reserve System (or any successor thereto)
or other U.S. government agency for determining the reserve requirement
(including, without limitation, any marginal, basic, supplemental or emergency
reserves) for a member bank of the Federal Reserve System in New York City with
deposits exceeding one billion dollars in respect of eurocurrency funding
liabilities. LIBOR shall be adjusted automatically on and as of the effective
date of any change in the Eurodollar Reserve Percentage.

          “Event of Default” means any of the events described in Section 11.1.

          “Eximbank” means the Export-Import Bank of the United States of
America.

          “Existing Litigation” — see Section 10.1.3.

          “FASB 13” means the Statement of Financial Accounting Standards No. 13
(Accounting for Leases) as in effect on the date hereof.

          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-6-

          “Fixed Charge Coverage Ratio” on the last day of any quarter of any
fiscal year of the Company means the ratio for the period of four fiscal
quarters ending on such day of earnings to combined fixed charges and preferred
stock dividends referred to in Paragraph (d)(1) of Item 503 of Regulation S-K of
the Securities and Exchange Commission, as amended from time to time, and
determined pursuant to Instructions to paragraph 503(d) of such Item 503 with
the Company as “registrant” (such ratio for the four fiscal quarters ended
December 31, 2003 is attached hereto as Exhibit C); provided, however, that if
the Required Banks in their reasonable discretion determine that amendments to
Regulation S-K subsequent to the date hereof substantially modify the provisions
of such Item 503, “Fixed Charge Coverage Ratio” shall have the meaning
determined by this definition without regard to any such amendments.

          “Funding Date” means the date on which any Loan is scheduled to be
disbursed.

          “Funding Office” means, with respect to any Bank, any office or
offices of such Bank or Affiliate or Affiliates of such Bank through which such
Bank shall fund or shall have funded any Loan. A Funding Office may be, at such
Bank’s option, either a domestic or foreign office of such Bank or a domestic or
foreign office of an Affiliate of such Bank.

          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

          “Guaranties” by any Person means, without duplication, all obligations
(other than endorsements in the ordinary course of business of negotiable
instruments for deposit or collection) of such Person guaranteeing or in effect
guaranteeing any Indebtedness, dividend or other obligation of any other Person
(the “Primary Obligor”) in any manner, whether directly or indirectly,
including, without limitation, all obligations incurred through an agreement,
contingent or otherwise, by such Person: (a) to purchase such Indebtedness or
obligation or any property or assets constituting security therefor, (b) to
advance or supply funds (i) for the purchase or payment of such Indebtedness or
obligation or (ii) to maintain working capital or other balance sheet condition
or otherwise to advance or make available funds for the purchase or payment of
such Indebtedness or obligation, (c) to lease property or to purchase securities
or other property or services primarily for the purpose of assuring the owner of
such Indebtedness or obligation of the ability of the Primary Obligor to make
payment of the Indebtedness or obligation or (d) otherwise to assure the owner
of the Indebtedness or obligation of the Primary Obligor against loss in respect
thereof; provided, however, that the obligation described in clause (c) shall
not include (i) obligations of a buyer under an agreement with a seller to
purchase goods or services entered into in the ordinary course of such buyer’s
and seller’s businesses unless such agreement requires that such buyer make
payment whether or not delivery is ever made of such goods or services and
(ii) remarketing agreements where the remaining debt on an aircraft does not
exceed the aircraft’s net book value, determined in accordance with industry
standards, except that clause (c) shall apply to the amount of remaining debt
under a remarketing agreement that exceeds the net book value of the aircraft.
For the purposes of all computations made under this Agreement, a Guaranty in
respect of any Indebtedness for borrowed money shall be deemed to be
Indebtedness equal to the principal amount of such Indebtedness for borrowed
money

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-7-

which has been guaranteed, and a Guaranty in respect of any other obligation or
liability or any dividend shall be deemed to be Indebtedness equal to the
maximum aggregate amount of such obligation, liability or dividend.

          “Indebtedness” of any Person means and includes, without duplication,
all obligations of such Person which in accordance with generally accepted
accounting principles in the United States of America shall be classified upon a
balance sheet of such Person as liabilities of such Person, and in any event
shall include all:

     (a) obligations of such Person for borrowed money or which have been
incurred in connection with the acquisition of property or assets (other than
security and other deposits on flight equipment),

     (b) obligations secured by any Lien or other charge upon property or assets
owned by such Person, even though such Person has not assumed or become liable
for the payment of such obligations,

     (c) obligations created or arising under any conditional sale, or other
title retention agreement with respect to property acquired by such Person,
notwithstanding the fact that the rights and remedies of the seller, lender or
lessor under such agreement in the event of default are limited to repossession
or sale of property,

     (d) Capitalized Rentals of such Person under any Capitalized Lease,

     (e) obligations evidenced by bonds, debentures, notes or other similar
instruments, and

     (f) Guaranties by such Person, to the extent required pursuant to the
definition thereof.

          “Indemnified Liabilities” — see Section 13.6.

          “LIBOR” means, with respect to any Loan Period the rate per annum
(rounded to the nearest 1/100 of 1% or, if there is no nearest 1/100 of 1%, to
the next higher 1/100 of 1%), determined pursuant to the following formula:

         
LIBOR=
  Base LIBOR    

       

  (1 – Eurodollar Reserve Percentage)    

          “LIBOR Rate” means (i) with respect to Revolving Loans that are LIBOR
Rate Loans, LIBOR plus 0.40% per annum, and (ii) with respect to Term Loans that
are LIBOR Rate Loans, LIBOR plus 1.85% per annum.

          “LIBOR Rate Loan” means any Loan which bears interest at a LIBOR Rate.

          “Lien” means any mortgage, pledge, lien, security interest or other
charge, encumbrance or preferential arrangement, including the retained security
title of a conditional

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-8-

vendor or lessor. For avoidance of doubt, the parties hereto acknowledge that
the filing of a financing statement under the Uniform Commercial Code does not,
in and of itself, give rise to a Lien.

          “Litigation Actions” means all litigation, claims and arbitration
proceedings, proceedings before any Governmental Authority or investigations
which are pending or, to the knowledge of the Company, threatened against, or
affecting, the Company or any Subsidiary.

          “Loan Period” means, with respect to any LIBOR Rate Loan, the period
commencing on such Loan’s Funding Date and ending 1, 2, 3 or 6 months thereafter
as selected by the Company pursuant to Section 3.2(a); provided, however, that:

     (a) if a Loan Period would otherwise end on a day which is not a Business
Day, such Loan Period shall end on the next succeeding Business Day (unless, in
the case of a LIBOR Rate Loan, such next succeeding Business Day would fall in
the next succeeding calendar month, in which case such Loan Period shall end on
the next preceding Business Day),

     (b) in the case of a Loan Period for any LIBOR Rate Loan, if there exists
no day numerically corresponding to the day such Loan was made in the month in
which the last day of such Loan Period would otherwise fall, such Loan Period
shall end on the last Business Day of such month, and

     (c) on the date of the making of any Loan by a Bank, the Loan Period for
such Loan shall not extend beyond the Termination Date (or the date contemplated
by Section 5.3 if the Term-Out Option is in effect).

          “Loans” means, collectively, the Revolving Loans and the Term Loans
and, individually, any Revolving Loan or Term Loan.

          “Material Adverse Effect” means (i) any material adverse effect on the
business, properties, condition (financial or otherwise) or operations of the
Company and its Subsidiaries, taken as a whole since any stated reference date
or from and after the date of determination, as the case may be, (ii) any
material adverse effect on the ability of the Company to perform its material
obligations hereunder and under the Notes or (iii) any material adverse effect
on the legality, validity, binding effect or enforceability of any material
provision of this Agreement or any Note.

          “Multiemployer Plan” has the meaning assigned to such term in
Section 3(37) of ERISA.

          “Net Available Proceeds” means, with respect to any Debt Incurrence,
the aggregate amount of all cash received by the Company and its Subsidiaries in
respect of such Debt Incurrence net of reasonable expenses incurred by the
Company and its Subsidiaries in connection therewith.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-9-

          “New Litigation” — see Section 10.1.3.

          “Note” means a promissory note of the Company, substantially in the
form of Exhibit B, payable to a Bank, duly completed, evidencing Loans by such
Bank to the Company, as such note may be amended, modified or supplemented or
supplanted pursuant to Section 13.4.1 from time to time.

          “Notice Office” means the office of the Agent which, as of the date
hereof, is located at 90 Hudson Street, Jersey City, NJ 07302; Attention: Cheryl
Mandelbaum, Telecopy Number: (201) 593-2313; Telephone Number: (201) 593-2231.

          “Participant” — see Section 13.4.2.

          “Payment Office” means the office of the Agent which, as of the date
hereof, is at 60 Wall Street, New York, NY 10005.

          “PBGC” means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

          “Percentage” means as to any Bank the ratio, expressed as a
percentage, that such Bank’s Commitment as set forth opposite such Bank’s name
on Schedule I, as periodically revised in accordance with Section 13.4 or 13.8,
bears to the Aggregate Commitment or, if the Commitments have been terminated,
the ratio, expressed as a percentage, that the aggregate principal amount of
such Bank’s outstanding Loans bears to the aggregate principal amount of all
outstanding Loans.

          “Person” means an individual or a corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
government (or an agency or political subdivision thereof) or other entity of
any kind.

          “Plan” means, at any date, any employee pension benefit plan (as
defined in section 3(2) of ERISA) which is subject to Title IV of ERISA (other
than a Multiemployer Plan) and to which the Company or any ERISA Affiliate may
have any liability, including any liability by reason of having been a
substantial employer within the meaning of section 4063 of ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing sponsor under section 4069 of ERISA.

          “Reference Bank” means the principal London branch of Deutsche Bank
AG.

          “Reportable Event” means an event described in Section 4043(c) of
ERISA with respect to a Plan other than those events as to which the 30-day
notice period is waived under subsection .22, .23, .25, .27 or .28 of PBGC
Regulation Section 4043.

          “Required Banks” means Banks having an aggregate Percentage of 51% or
more.

          “Revolving Loan” — see Section 3.1.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-10-

          “Revolving Loan Request” — see Section 3.2(a).

          “Significant Subsidiary” means any Subsidiary which is so defined
pursuant to Rule 1-02 of Regulation S-X promulgated by the Securities and
Exchange Commission.

          “Subsidiary” means any Person of which or in which the Company and its
other Subsidiaries own directly or indirectly 50% or more of:

     (a) the combined voting power of all classes of stock having general voting
power under ordinary circumstances to elect a majority of the board of directors
of such Person, if it is a corporation,

     (b) the capital interest or profits interest of such Person, if it is a
partnership, joint venture or similar entity, or

     (c) the beneficial interest of such Person, if it is a trust, association
or other unincorporated organization.

          “Successor Bank” — see Section 13.8(c).

          “Taxes” with respect to any Person means income, excise and other
taxes, and all assessments, imposts, duties and other governmental charges or
levies, imposed upon such Person, its income or any of its properties,
franchises or assets by any Governmental Authority.

          “Telerate Page” – see “Base LIBOR”.

          “Terminating Bank” — see Section 13.8(c).

          “Termination Date” means, with respect to any Bank, the earliest to
occur of (i) October 12, 2005 or if such day is not a Business Day, the next
preceding Business Day, (ii) the date on which the Commitments shall terminate
pursuant to Section 11.2 or the Commitments shall be reduced to zero pursuant to
Section 5.1 and (iii) the date specified as such Bank’s Termination Date
pursuant to Section 13.8(a), or, if such day is not a Business Day, the next
preceding Business Day; in all cases, subject to the provisions of
Section 13.8(c).

          “Term Loans” — see Section 5.3.

          “Term-Out Option” means the option of the Company to convert the
Revolving Loans to Term Loans as defined in and contemplated by Section 5.3.

          “Unmatured Event of Default” means any event which if it continues
uncured will, with lapse of time or notice or lapse of time and notice,
constitute an Event of Default.

          “Wholly-owned Subsidiary” means any Person of which or in which the
Company and its other Wholly-owned Subsidiaries own directly or indirectly 100%
of:

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-11-

     (a) the issued and outstanding shares of stock (except shares required as
directors’ qualifying shares),

     (b) the capital interest or profits interest of such Person, if it is a
partnership, joint venture or similar entity, or

     (c) the beneficial interest of such Person, if it is a trust, association
or other unincorporated organization.

          SECTION 2. [RESERVED].

          SECTION 3. LOANS AND NOTES.

          Section 3.1. Agreement to Make Revolving Loans. On the terms and
subject to the conditions of this Agreement, each Bank, severally and for itself
alone, agrees to make loans on a revolving basis (herein collectively called
“Revolving Loans” and individually each called a “Revolving Loan”) from time to
time from the date hereof until such Bank’s Termination Date in such Bank’s
Percentage of such aggregate amounts as the Company may from time to time
request as provided in Section 3.2; provided, that (a) the aggregate principal
amount of all outstanding Revolving Loans of any Bank shall not at any time
exceed the amount set forth opposite such Bank’s name on Schedule I (as reduced
in accordance with Section 5.1, Section 13.4 or Section 13.8) and (b) the
aggregate principal amount of all outstanding Loans of all Banks shall not at
any time exceed the then Aggregate Commitment. Within the limits of this
Section 3.1, the Company may from time to time borrow, prepay and reborrow
Revolving Loans on the terms and conditions set forth in this Agreement.

          Section 3.2. Procedure for Loans.

          (a) Revolving Loan Requests. The Company shall give the Agent
irrevocable telephonic notice at the Notice Office (promptly confirmed in
writing on the same day), not later than 10:30 a.m., New York City time, (i) at
least three Business Days prior to the Funding Date in the case of LIBOR Rate
Loans or (ii) on the Funding Date in the case of Base Rate Loans, of each
requested Revolving Loan, and the Agent shall promptly advise each Bank thereof
and, in the case of a LIBOR Rate Loan, if the Telerate Page is not available,
request the Reference Bank to notify the Agent of its applicable rate (as
contemplated in the definition of LIBOR). Each such notice to the Agent (a
“Revolving Loan Request”) shall be substantially in the form of Exhibit A and
shall specify (i) the Funding Date (which shall be a Business Day), (ii) the
aggregate amount of the Revolving Loans requested (in an amount permitted under
clause (b) below), (iii) whether each Revolving Loan shall be a LIBOR Rate Loan
or a Base Rate Loan and (iv) if a LIBOR Rate Loan, the Loan Period therefor
(subject to the limitations set forth in the definition of Loan Period).

          (b) Amount and Increments of Loans. Each Revolving Loan Request shall
contemplate Revolving Loans in a minimum aggregate amount of $10,000,000 or a
higher integral multiple of $1,000,000, not to exceed in the aggregate (for all
requested Revolving

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-12-

Loans) the amount of the Aggregate Commitment which shall be available on the
Funding Date requested in such Loan Request.

          (c) Funding of Loans.

          (i) Not later than 1:30 p.m., New York City time, on the Funding Date
of a Revolving Loan, each Bank shall, subject to this Section 3.2(c), provide
the Agent at its Notice Office with immediately available funds covering such
Bank’s Revolving Loan (provided, that a Bank’s obligation to provide funds to
the Agent shall be deemed satisfied by such Bank’s delivery to the Agent at its
Notice Office not later than 1:30 p.m., New York City time, of a Federal reserve
wire confirmation number covering the proceeds of such Bank’s Revolving Loan)
and the Agent shall pay over such funds to the Company not later than 2:00 p.m.,
New York City time, on such day if the Agent shall have received the documents
required under Section 10 with respect to such Revolving Loan and the other
conditions precedent to the making of such Revolving Loan shall have been
satisfied not later than 10:00 a.m., New York City time, on such day. If the
Agent does not receive such documents or such other conditions precedent have
not been satisfied prior to such time, then (A) the Agent shall not pay over
such funds to the Company, (B) the Company’s Revolving Loan Request related to
such Loan shall be deemed cancelled in its entirety, (C) in the case of
Revolving Loan Requests relative to LIBOR Rate Loans, the Company shall be
liable to each Bank in accordance with Section 7.4 and (D) the Agent shall
return the amount previously provided to the Agent by each Bank on the next
following Business Day.

          (ii) The Company agrees, notwithstanding its previous delivery of any
documents required under Section 10 with respect to a particular Loan,
immediately to notify the Agent of any failure by it to satisfy the conditions
precedent to the making of such Loan. The Agent shall be entitled to assume,
after it has received each of the documents required under Section 10 with
respect to a particular Loan, that each of the conditions precedent to the
making of such Loan has been satisfied absent actual knowledge to the contrary
received by the Agent prior to the time of the receipt of such documents. Unless
the Agent shall have notified the Banks prior to 10:30 a.m., New York City time,
on the Funding Date of any Loan that the Agent has actual knowledge that the
conditions precedent to the making of such Loan have not been satisfied, the
Banks shall be entitled to assume that such conditions precedent have been
satisfied.

          (d) Repayment of Loans. If any Bank is to make a Revolving Loan
hereunder on a day on which the Company is to repay (or has elected to prepay,
pursuant to Section 5.2(a)) all or any part of any outstanding Revolving Loan
held by such Bank, the proceeds of such new Revolving Loan shall be applied to
make such repayment and only an amount equal to the positive difference, if any,
between the amount being borrowed and the amount being repaid shall be requested
by the Agent to be made available by such Bank to the Agent as provided in
Section 3.2(c).

          Section 3.3. Maturity of Loans. Each Revolving Loan made by a Bank
shall mature on the last day of the Loan Period applicable to such Revolving
Loan, but in no event later than the Termination Date for such Bank (or the date
contemplated by Section 5.3 if the Term-Out Option is in effect).

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-13-

          SECTION 4. INTEREST AND FEES.

          Section 4.1. Interest Rates. The Company hereby promises to pay
interest on the unpaid principal amount of each Loan for the period commencing
on the Funding Date for such Loan until such Loan is paid in full, as follows:

          (a) if such Loan is a Base Rate Loan, at a rate per annum equal to the
Base Rate from time to time in effect; and

          (b) if such Loan is a LIBOR Rate Loan, at a rate per annum equal to
the LIBOR Rate applicable to the Loan Period for such Loan;

provided, however, that after the maturity of any Loan (whether by acceleration
or otherwise), such Loan shall bear interest on the unpaid principal amount
thereof at a rate per annum (calculated on the basis of a 360-day year for the
actual number of days involved) equal to the Base Rate from time to time in
effect (but not less than the interest rate in effect for such Loan immediately
prior to maturity) plus 1% per annum.

          Section 4.2. Interest Payment Dates. Except for Base Rate Loans, as to
which accrued interest shall be payable on the last day of each calendar quarter
and on the Termination Date (or the date contemplated by Section 5.3 if the
Term-Out Option is in effect), accrued interest on each Loan shall be payable in
arrears on the last day of the Loan Period therefor and, with respect to each
LIBOR Rate Loan with a Loan Period of six months, on the day that is three
months after the first day of such Loan Period (or, if there is no day in such
third month numerically corresponding to such first day of the Loan Period, on
the last Business Day of such month). After the maturity of any Loan, accrued
interest on such Loan shall be payable on demand. If any interest payment date
falls on a day that is not a Business Day, such interest payment date shall be
postponed to the next succeeding Business Day and the interest paid shall cover
the period of postponement (except that if the Loan is a LIBOR Rate Loan and the
next succeeding Business Day falls in the next succeeding calendar month, such
interest payment date shall be the immediately preceding Business Day).

          Section 4.3. Setting and Notice of Loan Rates. (a) The applicable
interest rate for each Loan hereunder shall be determined by the Agent and
notice thereof shall be given by the Agent promptly to the Company and to each
Bank. Each determination of the applicable interest rate by the Agent shall be
conclusive and binding upon the parties hereto in the absence of demonstrable
error.

          (b) In the case of LIBOR Rate Loans, the Reference Bank agrees to use
its best efforts to notify the Agent in a timely fashion of its applicable rate
after the Agent’s request (if any) therefor under Section 3.2(a) (as
contemplated in the definition of LIBOR). If as to any Loan Period the Telerate
Page is not available and the Reference Bank is unable or for any reason fails
to notify the Agent of its applicable rate by 11:30 a.m., New York City time,
two Business Days before the Funding Date, then the applicable LIBOR Rate shall
be determined by the Agent on the basis of the rate or rates of interest at
which Dollar deposits are offered by the London branch of another bank or banks
selected by the Agent. If the Telerate Page is not

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-14-

available and Agent is unable to determine such rate or rates of such other
bank(s) prior to 11:30 a.m., New York City time, two Business Days before the
Funding Date, then (i) the Agent shall promptly notify the other parties thereof
and (ii) at the option of the Company, the Revolving Loan Request delivered by
the Company pursuant to Section 3.2(a) with respect to such Funding Date shall
be cancelled or shall be deemed to have specified a Base Rate Loan.

          (c) The Agent shall, upon written request of the Company or any Bank,
deliver to the Company or such Bank a statement showing the computations used by
the Agent in determining the interest rate applicable to any LIBOR Rate Loan.

          Section 4.4. Commitment Fee. The Company agrees to pay to the Agent
for the accounts of the Banks pro rata in accordance with their respective
Percentages an annual commitment fee equal to 0.08% per annum of the average
daily unused amount of the Aggregate Commitment. Such commitment fee shall be
payable quarterly in arrears on the last Business Day of March, June, September
and December of each year (beginning with the last Business Day of December,
2004) until the Commitments have expired or have been terminated and on the date
of such expiration or termination (and, in the case of any Terminating Bank,
such Bank’s Termination Date), in each case for the period then ending for which
such commitment fee has not previously been paid.

          Section 4.5. Structuring Fees. The Company agrees promptly to pay to
the Agent for the account of each Bank such fees as have been agreed to by the
Company and the Banks.

          Section 4.6. Computation of Interest and Fees. Interest on LIBOR Rate
Loans, and commitment fees shall be computed for the actual number of days
elapsed on the basis of a 360-day year; and interest on Base Rate Loans shall be
computed for the actual number of days elapsed on the basis of a 365/366 day
year, as the case may be. The interest rate applicable to each LIBOR Rate Loan
and Base Rate Loan, and (to the extent applicable) after the maturity of any
other type of Loan, the interest rate applicable to such Loan, shall change
simultaneously with each change in the LIBOR Rate or the Base Rate, as
applicable.

          SECTION 5. REDUCTION OR TERMINATION OF THE COMMITMENTS; REPAYMENT;
PREPAYMENTS.

          Section 5.1. Voluntary Termination or Reduction of the Commitments.
The Company may at any time on at least 5 days’ prior irrevocable notice
received by the Agent (which shall promptly on the same day or on the next
Business Day advise each Bank thereof) permanently reduce the amount of the
Commitments (such reduction to be pro rata among the Banks according to their
respective Percentages) to an amount not less than the aggregate principal
amount of all outstanding Loans. Any such reduction shall be in the amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof. Concurrently
with any such reduction, the Company shall prepay the principal of any Loans
outstanding to the extent that the aggregate amount of such Loans outstanding
shall then exceed the Aggregate Commitment, as so reduced. The Company may from
time to time on like irrevocable notice terminate the Commitments upon payment
in full of all Loans, all interest accrued thereon, all fees and all other
obligations of the Company hereunder.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-15-

          Section 5.2. Prepayments.

          (a) Voluntary Prepayments. The Company may voluntarily prepay Loans
without premium or penalty, except as may be required pursuant to subsection
(v) below, in whole or in part; provided, that (i) each voluntary prepayment
under this Section 5.2(a) shall be in an aggregate principal amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, (ii) except
for the voluntary prepayment of the aggregate amount of all Loans outstanding,
no such prepayment shall result in there being less than $10,000,000 in Loans
outstanding in the aggregate, and (iii) the Company shall give the Agent at its
Notice Office (which shall promptly advise each Bank) not less than three
Business Days’ prior notice thereof specifying the Loans to be prepaid and the
date and amount of any voluntary prepayment.

          (b) Mandatory Prepayments. If during the period beginning on July 16,
2005 and ending on the Termination Date, a Debt Incurrence shall occur, the
Company shall prepay the Loans in an aggregate amount equal to 100% of the Net
Available Proceeds thereof (and the Commitments shall simultaneously,
automatically be pro tanto reduced (pro rata among the Banks according to their
respective Percentages)), such prepayment and reduction to occur on the
settlement date of such Debt Incurrence.

          (c) Any prepayment made hereunder of principal of any Loan shall
include accrued interest to the date of prepayment on the principal amount being
prepaid, and any prepayment of a LIBOR Rate Loan shall be subject to the
provisions of Section 7.4.

          Section 5.3. Term-Out Option. The Company may, by notice to the Agent
not less than 10 days prior to the then-effective Termination Date, subject to
the conditions set forth below in this Section 5.3, elect to convert the
aggregate outstanding principal amount of the Revolving Loans of each Bank as of
such then-effective Termination Date to a term loan of such Bank in said amount
(herein collectively called “Term Loans” and individually each called a “Term
Loan”). Each Term Loan shall bear interest, from and including such
then-effective Termination Date until the payment thereof in full, at a rate per
annum equal to (x) in the case such Term Loan is a Base Rate Loan, the Base Rate
from time to time in effect and (y) in the case such Term Loan is a LIBOR Rate
Loan, the LIBOR Rate applicable to the Loan Period for such Term Loan, and in
each case shall otherwise constitute a Loan for all purposes of this Agreement.
The Company agrees to repay to the Agent for account of the Banks the unpaid
principal amount of the Term Loans on the date 364 days after such
then-effective Termination Date or, if such date is not a Business Day, the
immediately preceding Business Day (and any outstanding Note shall be deemed
amended accordingly). Once repaid or prepaid (other than as contemplated by
Section 3.2(d)), Term Loans cannot be reborrowed. Anything in this Section 5.3
to the contrary notwithstanding, any such conversion shall be subject to the
conditions precedent that (i) no Unmatured Event of Default or Event of Default
shall have occurred and be continuing on such then-effective Termination Date
and (ii) the representations and warranties made by the Company in Section 8
shall be true on and as of such then-effective Termination Date with the same
force and effect as if made on and as of such date. Each notice of conversion
delivered by the Company in accordance with this Section 5.3 shall constitute a
certification by the Company to the effect set forth in the preceding sentence
(both as of the date of such notice

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-16-

and, unless the Company, after delivery of such notice, otherwise notifies the
Agent prior to such then-effective Termination Date, as of such date).
Notwithstanding anything in this Agreement to the contrary, commitment fees
contemplated by Section 4.4 shall cease to accrue after the effectiveness of the
Term-Out Option.

          SECTION 6. MAKING AND PRORATION OF PAYMENTS; SET-OFF; TAXES.

          Section 6.1. Making of Payments. Except as provided in Section 3.2(d),
payments (including those made pursuant to Section 5.1) of principal of, or
interest on, the Loans and all payments of fees and any other payments required
to be made by the Company to the Agent hereunder shall be made by the Company to
the Agent in immediately available funds at its Payment Office not later than
12:00 Noon, New York City time, on the date due; and funds received after that
hour shall be deemed to have been received by the Agent on the next following
Business Day. The Agent shall promptly remit to each Bank its share (if any) of
each such payment. All payments under Section 7 and all payments required to be
made hereunder to any Person other than the Agent shall be made by the Company
when due directly to the Persons entitled thereto in immediately available
funds.

          Section 6.2. Pro Rata Treatment; Sharing.

          (a) Except as required pursuant to Section 7 or Section 13.8, each
payment or prepayment of principal of any Loans, each payment of interest on the
Loans, each payment of the commitment fee shall be allocated pro rata among the
Banks in accordance with their respective Percentages.

          (b) If any Bank or other holder of a Loan shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of offset or
otherwise) on account of principal of, interest on or fees or other amounts with
respect to any Loan in excess of the share of payments and other recoveries
(exclusive of payments or recoveries under Section 7 or pursuant to
Section 13.8) such Bank or other holder would have received if such payment had
been distributed pursuant to the provisions of Section 6.2(a), such Bank or
other holder shall purchase from the other Banks or holders, in a manner to be
specified by the Agent, such participations in the Loans held by them as shall
be necessary so that all such payments of principal and interest with respect to
the Loans shall be shared by the Banks and other holders pro rata in accordance
with their respective Percentages; provided, however, that if all or any portion
of the excess payment or other recovery is thereafter recovered from such
purchasing Bank or holder, the purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

          Section 6.3. Set-off. The Company agrees that the Agent, each Bank,
each Assignee and each Participant has all rights of set-off and banker’s lien
provided by applicable law, and the Company further agrees that at any time
(i) any amount owing by the Company under this Agreement is due to any such
Person or (ii) any Event of Default exists, each such Person may apply to the
payment of any amount payable hereunder any and all balances, credits, deposits,
accounts or moneys of the Company then or thereafter with such Person.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-17-

          Section 6.4. Taxes, etc. (a) All payments made by the Company to the
Agent, any Bank, any Assignee or any Participant under this Agreement and the
Notes shall be made without any set-off or counterclaim, and free and clear of
and without deduction for or on account of any present or future Covered Taxes
now or hereafter imposed (except to the extent that such withholding or
deduction (x) is compelled by law, (y) results from the breach, by the recipient
of a payment, of its agreement contained in Section 6.4(b), Section 6.4(c) or
Section 6.4(e) or (z) would not be required if the representation or warranty
contained in the second sentence of Section 6.4(b) were true as of the date of
this Agreement, or with respect to a Bank that becomes a Bank pursuant to
Section 13.4.1, Section 13.4.2 or Section 13.8, true at the time such Bank
becomes a Bank hereunder). If the Company is compelled by law to make any such
deductions or withholdings of any Covered Taxes it will:

          (i) pay to the relevant authorities the full amount required to be so
withheld or deducted,

          (ii) except to the extent that such withholding or deduction results
from the breach by the recipient of its agreement contained in Section 6.4(b),
Section 6.4(c) or Section 6.4(e) or, if applicable, would not be required if the
representation or warranty contained in the second sentence of Section 6.4(b)
were true as of the date of this Agreement, or with respect to a Bank that
becomes a Bank pursuant to Section 13.4.1, Section 13.4.2 or Section 13.8, true
at the time such Bank becomes a Bank hereunder, pay such additional amounts as
may be necessary in order that the net amount received by the Agent, each Bank,
each Assignee and each Participant after such deductions or withholdings
(including any required deduction or withholding on such additional amounts)
shall equal the amount such payee would have received had no such deductions or
withholdings been made, and

          (iii) promptly forward to the Agent (for delivery to such payee) an
official receipt or other documentation satisfactory to the Agent evidencing
such payment to such authorities.

          Moreover, if any Covered Taxes are directly asserted against the
Agent, any Bank, any Assignee or any Participant, such payee may pay such
Covered Taxes, and, upon receipt of an official receipt or other satisfactory
documentation evidencing such payment, the Company shall promptly pay such
additional amount (including, without limitation, any penalties, interest or
reasonable expenses) as may be necessary in order that the net amount received
by such payee after the payment of such Covered Taxes (including any Covered
Taxes on such additional amount) shall equal the amount such payee would have
received had no such Covered Taxes been asserted (provided, that the Agent, the
Banks, and any Assignee or Participant shall use reasonable efforts, to the
extent consistent with applicable laws and regulations, to minimize to the
extent possible any such Covered Taxes if they can do so without material cost
or legal or regulatory disadvantage). For purposes of this Section 6.4, a
distribution hereunder by the Agent or any Bank to or for the account of any
Bank, Assignee or Participant shall be deemed to be a payment by the Company.
The Company’s agreement under this Section 6.4 shall survive repayment of the
Loans, cancellation of the Notes or any termination of this Agreement.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-18-

          (b) In consideration of, and as a condition to, the Company’s
undertakings in Section 6.4(a), each Bank other than a Bank that is organized
and existing under the laws of the United States of America or any State thereof
(a “Non-U.S. Bank”) agrees to execute and deliver to the Agent at its Payment
Office for delivery to the Company, before the first scheduled payment date in
each year, (i) to the extent it acts for its own account with respect to any
portion of any sums paid or payable to such Non-U.S. Bank under this Agreement,
two original copies of United States Internal Revenue Service Forms W-8BEN,
W-8ECI or W-8EXP (or any successor forms), as appropriate, properly completed
and duly executed by such Non-U.S. Bank, and claiming complete exemption from
withholding and deduction of United States Federal Taxes, and (ii) to the extent
it does not act or has ceased to act for its own account with respect to any
portion of any sums paid or payable to such Bank under this Agreement (for
example, in the case of a typical Participation by such Non-U.S. Bank), (1) for
the portion of any such sums paid or payable with respect to which such Non-U.S.
Bank acts for its own account, two original copies of the forms or statements
required to be provided by such Non-U.S. Bank under subsection (i) of this
Section 6.4(b), properly completed and duly executed by such Non-U.S. Bank and
claiming complete exemption from withholding and deduction of United States
Federal Taxes, and (2) for the portion of any such sums paid or payable with
respect to which such Non-U.S. Bank does not act or has ceased to act for its
own account, two original copies of United States Internal Revenue Service Form
W-8IMY (or any successor forms), properly completed and duly executed by such
Non-U.S. Bank, together with any information, if any, such Non-U.S. Bank chooses
to transmit with such form, and any other certificate or statement of exemption
required under the Internal Revenue Code or the regulations issued thereunder.
Each Bank hereby (i) represents and warrants to the Company that, at the date of
this Agreement, or at the time such Bank becomes a Bank hereunder, it is
entitled to receive payments of principal and interest hereunder without
deduction for or on account of any Taxes imposed by the United States of America
or any political subdivision thereof, and (ii) acknowledges that in the event
that after the date of this Agreement or after the date that a Bank becomes a
Bank hereunder, such Bank is no longer entitled to receive payments or principal
and interest hereunder without deduction for or on account of any Taxes imposed
by the United States of America or any political subdivision thereof, such Bank
will be subject to removal pursuant to Section 13.8 hereof.

          (c) Each Non-U.S. Bank hereby agrees, from time to time after the
initial delivery by such Non-U.S. Bank of any forms or other information
pursuant to Section 6.4(b), whenever a lapse in time or change in circumstances
renders such forms, certificates or other evidence so delivered obsolete or
inaccurate in any material respect, that such Non-U.S. Bank shall promptly (and
in all events, prior to the next applicable payment date), deliver to the Agent
at the Payment Office for delivery to the Company two original copies of any
renewal, amendment or additional or successor forms, properly completed and duly
executed by such Non-U.S. Bank, together with any other certificate or statement
of exemption required by applicable law or regulation in order to (i) confirm or
establish such Non-U.S. Bank’s complete exemption from withholding and deduction
of United States Federal Taxes with respect to payments to such Bank under this
Agreement or (ii) in the case of a change in law after the date on which such
Non-U.S. Bank became a Bank hereunder that results in a withholding or deduction
of United States Federal Taxes on payments hereunder to such Non-U.S. Bank,
establish the status of such Non-U.S. Bank as other than a United States person
for United States

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-19-

Federal tax purposes and, to the extent entitled under an applicable treaty or
other law, claim the benefit of a reduced rate of withholding and deduction of
United States Federal Taxes with respect to any such payments under an
applicable tax treaty of the United States of America, or (iii) if applicable,
confirm or establish that such Non-U.S. Bank does not act for its own account
with respect to any portion of any such payments.

          (d) If the Company determines in good faith that a reasonable basis
exists for contesting a Covered Tax with respect to which the Company has paid
an additional amount under this Section 6.4, the Agent and the Banks, as
applicable, shall, subject to Section 6.4(f), cooperate with the Company in
challenging such Covered Tax at the Company’s expense if requested by the
Company (it being understood and agreed that neither the Agent nor any Bank
shall have any obligation to contest, or any responsibility for contesting, any
Tax). If the Agent or a Bank has actual knowledge that it is entitled to receive
a refund (whether by way of a direct payment or by clearly identifiable offset
to an amount otherwise owed to the relevant taxing authority) in respect of a
Covered Tax with respect to which the Company has paid an additional amount
under this Section 6.4, it shall promptly notify the Company of the availability
of such refund (unless it was made aware of such refund by the Company) and
shall, within 30 days after the receipt of a request from the Company, apply for
such refund at the Company’s expense. If the Agent or any Bank receives a refund
(whether by way of a direct payment or by clearly identifiable offset to an
amount otherwise owed to the relevant taxing authority) of any Covered Tax with
respect to which the Company has paid an additional amount under this
Section 6.4 which, in the reasonable good faith judgment of the Agent or such
Bank, as the case may be, is allocable to such payment made under this Section
6.4, the amount of such refund (together with any interest received thereon)
shall be paid to the Company, but only to the extent of the additional amounts
received from the Company, provided that, in the case of a Covered Tax the
Company was required to deduct and withhold under this Section 6.4, the Company
deducted and withheld such Covered Tax in full as and when required pursuant to
this Section 6.4, provided further, that if such refund subsequently becomes
unavailable or must be returned, this will be treated as a Covered Tax
indemnifiable under this Section 6.4.

          (e) Each Bank that is organized and existing under the laws of the
United States of America or any State thereof (a “U.S. Bank”) agrees to execute
and deliver to the Agent at the Payment Office for delivery to the Company, on
or before the date of this Agreement or on or before the date such Bank becomes
a Bank hereunder and on or before the date on which such Bank ceases to act for
its own account with respect to the applicable portion of any sums paid or
payable to such U.S. Bank and before the first scheduled payment date in each
subsequent year a copy of United States Internal Revenue Service Form W-9 (or
any successor forms) properly completed and duly executed by such U.S. Bank, and
claiming that it is organized and existing under the laws of the United States
of America or any State thereof.

          (f) Nothing contained in this Section 6.4 shall require any Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Company or any other Person.

          (g) Each Bank shall promptly notify the Company and the Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to receipt

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-20-

of additional amounts pursuant to this Section 6.4 and will designate a
different Funding Office if such designation will avoid the need for, or reduce
the amount of, such amounts and will not, in such Bank’s sole discretion, be
otherwise disadvantageous to such Bank.

          SECTION 7. INCREASED COSTS AND SPECIAL PROVISIONS FOR LIBOR RATE
LOANS.

          Section 7.1. Increased Costs. (a) If after the date hereof, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or any Funding Office of such
Bank) with any request or directive (whether or not having the force of law) of
any such authority, central bank or comparable agency,

          (A) shall subject any Bank (or any Funding Office of such Bank) to any
tax, duty or other charge with respect to its LIBOR Rate Loans, its Notes or its
obligation to make LIBOR Rate Loans, or shall change the basis of taxation of
payments to any Bank (or any Funding Office of such Bank) of the principal of or
interest on its LIBOR Rate Loans or any other amounts due under this Agreement
in respect of its LIBOR Rate Loans or its obligation to make LIBOR Rate Loans
(except for changes in the rate of tax on the overall net income of such Bank or
its Funding Office imposed by any Governmental Authority of the country in which
such Bank is incorporated or in which such Bank’s Funding Office is located);

          (B) shall impose, modify or deem applicable any reserve (including,
without limitation, any reserve imposed by the Board of Governors of the Federal
Reserve System, but excluding any reserve included in the determination of
additional interest pursuant to Section 4.1), special deposit, assessment
(including any assessment for insurance of deposits) or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Bank (or any Funding Office of such Bank); or

          (C) shall impose on any Bank (or any Funding Office of such Bank) any
other condition affecting its LIBOR Rate Loans, its Notes or its obligation to
make or maintain LIBOR Rate Loans;

and the result of any of the foregoing is to increase the cost to (or to impose
an additional cost on) such Bank (or any Funding Office of such Bank) of making
or maintaining any LIBOR Rate Loan, or to reduce the amount of any sum received
or receivable by such Bank (or such Bank’s Funding Office) under this Agreement
or under its Notes with respect thereto, then within 10 days after demand by
such Bank (which demand shall be accompanied by a statement setting forth the
basis of such demand), the Company shall pay directly to such Bank such
additional amount or amounts as will compensate such Bank for such increased
cost or such reduction (without duplication of any amounts which have been paid
or reimbursed).

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-21-

                    (b) If, after the date hereof, any Bank shall determine that
the adoption, effectiveness or phase-in of any applicable law, rule, guideline
or regulation regarding capital adequacy, or any change therein, or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or any Funding Office of such
Bank or any Person controlling such Bank) with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the capital of such Bank or any Person
controlling such Bank as a consequence of its obligations hereunder to a level
below that which such Bank or such controlling Person could have achieved but
for such adoption, change or compliance (taking into consideration such Bank’s
or such controlling Person’s policies with respect to capital adequacy), then,
from time to time, within 10 days after demand by such Bank (which demand shall
be accompanied by a statement setting forth the basis of such demand), the
Company shall pay directly to such Bank such additional amount or amounts as
will compensate such Bank or such controlling Person for such reduction.

                    (c) Each Bank shall promptly notify the Company and the
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section 7.1 and
will designate a different Funding Office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in such
Bank’s sole judgment, be otherwise disadvantageous to such Bank.

                    Section 7.2. Basis for Determining Interest Rate Inadequate
or Unfair. If with respect to the Loan Period for any LIBOR Rate Loan:

          (a) the Telerate Page is not available and the Agent is advised by the
Reference Bank that deposits in Dollars (in the applicable amounts) are not
being offered to the Reference Bank in the relevant market for such Loan Period,
or the Agent otherwise determines (which determination shall be binding and
conclusive on all parties) that, by reason of circumstances affecting the LIBOR
market, adequate and reasonable means do not exist for ascertaining the
applicable LIBOR Rate; or

          (b) the Required Banks advise the Agent that the LIBOR Rate as
determined by the Agent will not adequately and fairly reflect the cost to such
Required Banks of maintaining or funding LIBOR Rate Loans for such Loan Period,
or that the making or funding of LIBOR Rate Loans has become impracticable as a
result of an event occurring after the date of this Agreement which in such
Required Banks’ opinion materially affects LIBOR Rate Loans,

then (i) the Agent shall promptly notify the other parties thereof and (ii) so
long as such circumstances shall continue, no Bank shall be under any obligation
to make any LIBOR Rate Loan.

                         Section 7.3. Changes in Law Rendering Certain Loans
Unlawful. In the event that any change in (including the adoption of any new)
applicable laws or regulations, or in the interpretation of applicable laws or
regulations by any Governmental Authority or other

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-22-

regulatory body charged with the administration thereof, should make it (or in
the good faith judgment of such Bank raise a substantial question as to whether
it is) unlawful for a Bank to make, maintain or fund any LIBOR Rate Loan, then
(a) such Bank shall promptly notify each of the other parties hereto, (b) upon
the effectiveness of such event and so long as such unlawfulness shall continue,
the obligation of such Bank to make LIBOR Rate Loans shall be suspended and any
request by the Company for LIBOR Rate Loans shall, as to such Bank, be deemed to
be a request for a Base Rate Loan, if said LIBOR Rate Loan is a Loan, and (c) on
the last day of the current Loan Period for such Bank’s LIBOR Rate Loans (or, in
any event, if such Bank so requests on such earlier date as may be required by
the relevant law, regulation or interpretation) such Bank’s Loans which are
LIBOR Rate Loans shall cease to be maintained as LIBOR Rate Loans and shall
thereafter bear interest at a floating rate per annum equal to the Base Rate, if
said LIBOR Rate Loan is a Loan. If at any time the event giving rise to such
unlawfulness shall no longer exist, then such Bank shall promptly notify the
Company and the Agent.

          Section 7.4. Funding Losses. The Company hereby agrees that upon
demand by any Bank (which demand shall be accompanied by a statement setting
forth the basis for the calculations of the amount being claimed) the Company
will indemnify such Bank against any net loss or expense which such Bank may
sustain or incur (including, without limitation, any net loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Bank to fund or maintain any LIBOR Rate Loan), as reasonably
determined by such Bank, as a result of (a) any payment or mandatory or
voluntary prepayment (including, without limitation, any payment pursuant to
Section 7.3 or any payment resulting from acceleration) of any LIBOR Rate Loan
of such Bank on a date other than the last day of the Loan Period for such Loan
or (b) any failure of the Company to borrow any Revolving Loan on the originally
scheduled Funding Date specified therefor pursuant to this Agreement (including,
without limitation, any failure to borrow resulting from any failure to satisfy
the conditions precedent to such borrowing). For this purpose, all notices to
the Agent pursuant to this Agreement shall be deemed to be irrevocable.

          Section 7.5. Discretion of Banks as to Manner of Funding.
Notwithstanding any provision of this Agreement to the contrary (but subject to
Section 7.1(c)), each Bank shall be entitled to fund and maintain its funding of
all or any part of its Loans in any manner it sees fit, it being understood,
however, that for the purposes of this Agreement all determinations hereunder
shall be made as if such Bank had actually funded and maintained each LIBOR Rate
Loan during the Loan Period for such Loan through the purchase of deposits
having a maturity corresponding to such Loan Period and bearing an interest rate
equal to the rate borne by such Loan for such Loan Period.

          Section 7.6. Conclusiveness of Statements; Survival of Provisions.
Determinations and statements of any Bank pursuant to this Section 7 shall be
conclusive absent demonstrable error, and each Bank may use reasonable averaging
and attribution methods in determining compensation pursuant to Section 7.1 or
7.4. The provisions of this Section 7 shall survive termination of this
Agreement and payment of the Loans.

          SECTION 8. REPRESENTATIONS AND WARRANTIES.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-23-

          To induce the Banks to enter into this Agreement and to make Loans
hereunder, the Company hereby makes the following representations and warranties
to the Agent and the Banks, which representations and warranties shall survive
the execution and delivery of this Agreement and the Notes and the disbursement
of the initial Loans hereunder:

          Section 8.1. Organization, etc. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California; each corporate Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation; each other Subsidiary (if any) is an entity duly organized and
validly existing under the laws of the jurisdiction of its organization; and
each of the Company and each Subsidiary has the power to own its property and to
carry on its business as now being conducted and is duly qualified and in good
standing as a foreign corporation or other entity authorized to do business in
each jurisdiction where, because of the nature of its activities or properties,
such qualification is required, except where the failure to be so qualified or
in good standing could not reasonably be expected to have a Material Adverse
Effect.

          Section 8.2. Authorization; Consents; No Conflict. The execution and
delivery by the Company of this Agreement and the Notes, the borrowings
hereunder and the performance by the Company of its obligations under this
Agreement and the Notes (a) are within the corporate powers of the Company,
(b) have been duly authorized by all necessary corporate action on the part of
the Company, (c) have received all necessary approvals, authorizations,
consents, registrations, notices, exemptions and licenses (if any shall be
required) from Governmental Authorities and other Persons, except for any such
approvals, authorizations, consents, registrations, notices, exemptions or
licenses non-receipt of which could not reasonably be expected to have a
Material Adverse Effect, (d) do not and will not contravene or conflict with any
provision of (i) law, (ii) any judgment, decree or order to which the Company or
any Subsidiary is a party or by which the Company or any Subsidiary is bound,
(iii) the charter, by-laws or other organizational documents of the Company or
any Subsidiary or (iv) any provision of any agreement or instrument binding on
the Company or any Subsidiary, or any agreement or instrument of which the
Company is aware affecting the properties of the Company or any Subsidiary,
except with respect to (i), (ii) and (iv) above, for any such contravention or
conflict which could not reasonably be expected to have a Material Adverse
Effect and (e) do not and will not result in or require the creation or
imposition of any Lien on any of the Company’s or its Subsidiaries’ properties.

          Section 8.3. Validity and Binding Nature. This Agreement is, and the
Notes (if any) when duly executed and delivered will be, legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

          Section 8.4. Financial Statements. The Company’s audited consolidated
financial statements as at December 31, 2004, a copy of which has been furnished
to each Bank, have been prepared in conformity with generally accepted
accounting principles in the United States of America applied on a basis
consistent with that of the preceding fiscal year and fairly present

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-24-

the financial condition of the Company and its Subsidiaries as at such date and
the results of their operations for the year then ended.

          Section 8.5. Litigation and Contingent Liabilities. All Litigation
Actions, taken as a whole, could not reasonably be expected to have a Material
Adverse Effect. Other than any liability incident to such Litigation Actions or
provided for or disclosed in the financial statements referred to in
Section 8.4, neither the Company nor any Subsidiary has any contingent
liabilities which are material to the business, credit, operations or financial
condition of the Company and its Subsidiaries taken as a whole.

          Section 8.6. Employee Benefit Plans. Each employee benefit plan (as
defined in Section 3(3) of ERISA) maintained or sponsored by the Company or any
Subsidiary complies in all material respects with all applicable requirements of
law and regulations. During the twelve-consecutive-month period prior to the
execution and delivery of this Agreement, (i) no steps have been taken to
terminate any Plan and no contribution failure has occurred with respect to any
Plan sufficient to give rise to a lien under Section 302(f) of ERISA, (ii) no
Reportable Event has occurred with respect to any Plan and (iii) neither the
Company nor any ERISA Affiliate has either withdrawn or instituted steps to
withdraw from any Multiemployer Plan, except in any such case for actions which
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. No condition exists or event or transaction has
occurred in connection with any Plan which could reasonably be expected to
result in the incurrence by the Company or any Subsidiary of any material
liability, fine or penalty (imposed by Section 4975 of the Code or Section
502(i) of ERISA or otherwise). Neither the Company nor any ERISA Affiliate is a
member of, or contributes to, any Multiemployer Plan as to which the potential
withdrawal liability based upon the most recent actuarial report could
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Subsidiary has any material contingent liability with respect to any
post retirement benefit under an employee welfare benefit plan (as defined in
section 3(i) of ERISA), other than liability for continuation coverage described
in Part 6 of Title I of ERISA.

          Section 8.7. Investment Company Act. The Company is not an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

          Section 8.8. Public Utility Holding Company Act. Neither the Company
nor any Subsidiary is a “holding company”, or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company”, within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

          Section 8.9. Regulation U. Neither the Company nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
as amended from time to time).

          Section 8.10. Compliance with Applicable Laws, etc. The Company and
its Subsidiaries are in compliance with the requirements of all applicable laws,
rules, regulations

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-25-

and orders of all Governmental Authorities (including, without limitation, ERISA
and all applicable environmental laws), except for noncompliance that could not
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Subsidiary is in default under any agreement or instrument to which the
Company or such Subsidiary is a party or by which it or any of its properties or
assets is bound, which default could reasonably be expected to have a Material
Adverse Effect on the business, credit, operations or financial condition of the
Company and its Subsidiaries taken as a whole. No Event of Default or Unmatured
Event of Default has occurred and is continuing.

          Section 8.11. Insurance. Each of the Company and each Subsidiary
maintains, or, in the case of any property owned by the Company or any
Subsidiary and leased to lessees, has contractually required such lessees to
maintain, insurance with financially sound and reputable insurers to such extent
and against such hazards and liabilities as is commonly maintained, or caused to
be maintained, as the case may be, by companies similarly situated.

          Section 8.12. Taxes. Each of the Company and each Subsidiary has filed
all tax returns which are required to have been filed and has paid, or made
adequate provisions for the payment of, all of its Taxes which are due and
payable, except such Taxes, if any, as are being contested in good faith and by
appropriate proceedings and as to which such reserves or other appropriate
provisions as may be required by generally accepted accounting principles have
been established and except where failure to pay such Taxes, individually or in
the aggregate, cannot reasonably be expected to have a Material Adverse Effect.

          Section 8.13. Use of Proceeds. The proceeds of the Loans will be used
by the Company for general corporate purposes.

          Section 8.14. Pari Passu. All obligations and liabilities of the
Company hereunder shall rank at least equally and ratably (pari passu) in
priority with all other unsubordinated, unsecured obligations of the Company to
any other creditor.

          SECTION 9. COVENANTS.

          Until the expiration or termination of the Commitments, and thereafter
until all obligations of the Company hereunder and under the Notes are paid in
full, the Company agrees that, unless at any time the Required Banks shall
otherwise expressly consent in writing, it will:

          Section 9.1. Reports, Certificates and Other Information. Furnish to
the Agent with sufficient copies for each Bank which the Agent shall promptly
furnish to each Bank:

          9.1.1. Audited Financial Statements. As soon as available, and in any
event within 95 days after each fiscal year of the Company, a copy of the
audited financial statements and annual audit report of the Company and its
Subsidiaries for such fiscal year prepared on a consolidated basis and in
conformity with generally accepted accounting principles in the United States of
America and certified by PricewaterhouseCoopers LLP or by another independent
certified public accountant of recognized national standing selected by the
Company and satisfactory to the Required Banks.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-26-

          9.1.2. Interim Reports. As soon as available, and in any event within
50 days after each quarter (except the last quarter) of each fiscal year of the
Company, a copy of the unaudited financial statements of the Company and its
Subsidiaries for such quarter prepared in a manner consistent with the audited
financial statements referred to in Section 9.1.1, signed by the Company’s chief
financial officer and consisting of at least a balance sheet as at the close of
such quarter and statements of earnings and cash flows for such quarter and for
the period from the beginning of such fiscal year to the close of such quarter.

          9.1.3. Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report and of each set of quarterly statements provided for
in this Section 9.1, a certificate of the Company dated the date of delivery of
such annual report or such quarterly statements and signed by the Company’s
chief financial officer, to the effect that no Event of Default or Unmatured
Event of Default has occurred and is continuing, or, if there is any such event,
describing it and the steps, if any, being taken to cure it and containing a
computation of, and showing compliance with, each of the financial ratios and
restrictions contained in this Section 9.

          9.1.4. Certain Notices. Forthwith upon learning of the occurrence of
any of the following, written notice thereof, describing the same and the steps
being taken by the Company or the Subsidiary affected with respect thereto:

          (i) the occurrence of an Event of Default or an Unmatured Event of
Default;

          (ii) the institution of any Litigation Action; provided, that the
Company need not give notice of any new Litigation Action unless such Litigation
Action, together with all other pending Litigation Actions, could reasonably be
expected to have a Material Adverse Effect;

          (iii) the entry of any judgment or decree against the Company or any
Subsidiary if the aggregate amount of all judgments and decrees then outstanding
against the Company and all Subsidiaries exceeds $50,000,000 after deducting
(i) the amount with respect to which the Company or any Subsidiary is insured
and with respect to which the insurer has not denied coverage in writing and
(ii) the amount for which the Company or any Subsidiary is otherwise indemnified
if the terms of such indemnification are satisfactory to the Agent and the
Required Banks;

          (iv) the occurrence of a Reportable Event with respect to any Plan;
the institution of any steps by the Company, any ERISA Affiliate, the PBGC or
any other Person to terminate any Plan; the institution of any steps by the
Company or any ERISA Affiliate to withdraw from any Plan; the incurrence of any
material increase in the contingent liability of the Company or any Subsidiary
with respect to any post-retirement welfare benefits; or the failure of the
Company or any other

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-27-

Person to make a required contribution to a Plan if such failure is sufficient
to give rise to a lien under Section 302(f) of ERISA; provided, however, that no
notice shall be required of any of the foregoing unless the circumstance could
reasonably be expected to have a Material Adverse Effect; or

          (v) the occurrence of a material adverse change in the business,
credit, operations or financial condition of the Company and its Subsidiaries
taken as a whole.

                    9.1.5. SEC Filings. Promptly after the filing or making
thereof, copies of all 8-K’s (other than 8-K’s relating solely to the issuance
by the Company of securities pursuant to an effective registration statement),
10-Q’s, 10-K’s, and other material reports or registration statements filed by
the Company or any Subsidiary with or to any securities exchange or the
Securities and Exchange Commission.

                    9.1.6. Other Information. From time to time such other
information concerning the Company and its Subsidiaries as any Bank or the Agent
may reasonably request.

                              Section 9.2. Existence. Maintain and preserve,
and, subject to the proviso in Section 9.9, cause each Subsidiary to maintain
and preserve, its respective existence as a corporation or other form of
business organization, as the case may be, and all rights, privileges, licenses,
patents, patent rights, copyrights, trademarks, trade names, franchises and
other authority to the extent material and necessary for the conduct of its
respective business in the ordinary course as conducted from time to time,
except as may be determined by the Board of Directors of the Company in good
faith that a Subsidiary that is not necessary or material to the business of the
Company in its ordinary course as conducted from time to time.

                              Section 9.3. Nature of Business. Subject to
Section 9.2, engage, and cause each Subsidiary to engage, in substantially the
same fields of business as it is engaged in on the date hereof.

                              Section 9.4. Books, Records and Access.

                              (a) Maintain, and cause each Subsidiary to
maintain, complete and accurate books and records in which full and correct
entries in conformity with generally accepted accounting principles in the
United States of America shall be made of all dealings and transactions in
relation to its respective business and activities.

                              (b) Permit, and cause each Subsidiary to permit,
access by the Agent and each Bank to the books and records of the Company and
such Subsidiary during normal business hours, and permit, and cause each
Subsidiary to permit, the Agent and each Bank to make copies of such books and
records upon reasonable notice and as often as may be reasonably requested.

                              Section 9.5. Insurance. Maintain, and cause each
Subsidiary to maintain, such insurance as is described in Section 8.11.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-28-

          Section 9.6. Repair. Maintain, preserve and keep, and cause each
Subsidiary to maintain, preserve and keep, its material properties in good
repair, working order and condition, ordinary wear and tear excepted. In the
case of properties leased by the Company or any Subsidiary to lessees, the
Company may satisfy its obligations related to such properties under the
previous sentence by contractually requiring, or by causing each Subsidiary to
contractually require, such lessees to perform such obligations.

          Section 9.7. Taxes. Pay or cause to be paid, and cause each Subsidiary
to pay, or cause to be paid, prior to the imposition of any penalty or fine, all
of its Taxes, unless and only to the extent that the Company or such Subsidiary,
as the case may be, is contesting any such Taxes in good faith and by
appropriate proceedings and the Company or such Subsidiary has set aside on its
books such reserves or other appropriate provisions therefor as may be required
by generally accepted accounting principles in the United States of America,
except where failure to pay such Taxes, individually or in the aggregate, cannot
reasonably be expected to have a Material Adverse Effect.

          Section 9.8. Compliance. Comply, and cause each Subsidiary to comply
with all statutes (including without limitation ERISA) and governmental rules
and regulations applicable to it except to the extent noncompliance could not
reasonably be expected to have a Material Adverse Effect.

          Section 9.9. Sale of Assets. Not, and not permit any Subsidiary to,
transfer, convey, lease (except for in the ordinary course of business) or
otherwise dispose of all or substantially all of the assets of the Company and
its Subsidiaries taken as a whole; provided, however, that any Wholly-owned
Subsidiary may sell, transfer, convey, lease or assign all or a substantial part
of its assets to the Company or another Wholly-owned Subsidiary if immediately
thereafter and after giving effect thereto no Event of Default or Unmatured
Event of Default shall have occurred and be continuing.

          Section 9.10. Consolidated Indebtedness to Consolidated Tangible Net
Worth Ratio. Not permit the ratio of Consolidated Indebtedness to Consolidated
Tangible Net Worth to exceed 600% on and as of the last day of any fiscal year
or 650% at any other time.

          Section 9.11. Fixed Charge Coverage Ratio. Not permit the Fixed Charge
Coverage Ratio on the last day of any quarter of any fiscal year of the Company
to be less than 110%.

          Section 9.12. Consolidated Tangible Net Worth. Not permit the
Company’s Consolidated Tangible Net Worth to be less than $3,500,000,000 minus,
to the extent included in the calculation of Consolidated Tangible Net Worth,
other comprehensive income of the Company and its Subsidiaries (or, in the case
of a comprehensive income deficit, plus the amount of such deficit) plus 50% of
(a) the cumulative net income (but without deduction for cumulative net losses)
of the Company and its Subsidiaries since December 31, 2002 determined on a
consolidated basis in accordance with United States of America generally
accepted accounting principles, (b) the cumulative equity capital contributions
from AIG or any of its direct or indirect Subsidiaries since December 31, 2002
and (c) the net proceeds from the sale of

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-29-

preferred stock, in each case for the period from December 31, 2002 to and
including the date of any determination hereunder.

          Section 9.13. Restricted Payments. Not declare or pay any dividends
whatsoever or make any distribution on any capital stock of the Company (except
in shares of, or warrants or rights to subscribe for or purchase shares of,
capital stock of the Company), and not permit any Subsidiary to, make any
payment to acquire or retire shares of capital stock of the Company, in each
case at any time when (i) an Event of Default as described in Section 11.1 has
occurred and is continuing and there are Loans outstanding hereunder or (ii) an
Event of Default as described in Section 11.1.1 has occurred and is continuing
and there are no Loans outstanding hereunder; provided, however, that
notwithstanding the foregoing, this Section 9.13 shall not prohibit (x) the
payment of dividends on any of the Company’s market auction preferred stock that
was sold to the public pursuant to an effective registration statement under the
Securities Act of 1933 or (y) the payment of dividends within 30 days of the
declaration thereof if such declaration was not prohibited by this Section 9.13.

          Section 9.14. Liens. Not, and not permit any Subsidiary to, create or
permit to exist any Lien upon or with respect to any of its properties or assets
of any kind, now owned or hereafter acquired, or on any income or profits
therefrom, except for

          (a) Liens existing on the date hereof that are reflected in the
financial statements of the Company dated prior to the date hereof;

          (b) Liens to secure the payment of all or any part of the purchase
price of any property or assets or to secure any Indebtedness incurred by the
Company or a Subsidiary to finance the acquisition of any property or asset. For
the avoidance of doubt, Liens securing Indebtedness relating to ECA Financings
or Eximbank financings shall be permitted hereunder;

          (c) Liens securing the Indebtedness of a Subsidiary owing to the
Company or to a Wholly-owned Subsidiary;

          (d) Liens on property of a corporation existing at the time such
corporation is merged into or consolidated with the Company or a Subsidiary or
at the time of a purchase, lease or other acquisition of the properties of a
corporation or firm as an entirety or substantially as an entirety by the
Company or a Subsidiary; provided, that any such Lien shall not extend to or
cover any assets or properties of the Company or such Subsidiary owned by the
Company or such Subsidiary prior to such merger, consolidation, purchase, lease
or acquisition, unless otherwise permitted under this Section 9.14;

          (e) leases, subleases or licenses granted to others in the ordinary
and usual course of the Company’s business;

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-30-

          (f) easements, rights of way, restrictions and other similar charges
or encumbrances not interfering in any material respect with the ordinary
conduct of the business of the Company or any Subsidiary;

          (g) banker’s Liens arising, other than by contract, in the ordinary
and usual course of the Company’s business;

          (h) Liens incurred or deposits made in the ordinary course of business
in connection with surety and appeal bonds, leases, government contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money); provided, however, that the
obligation so secured is not overdue or is being contested in good faith and by
appropriate proceedings diligently pursued;

          (i) any replacement or successive replacement in whole or in part of
any Lien referred to in the foregoing clauses (a) to (h), inclusive; provided,
however, that the principal amount of any Indebtedness secured by the Lien shall
not be increased and the principal repayment schedule and maturity of such
Indebtedness shall not be extended and (i) such replacement shall be limited to
all or a part of the property which secured the Lien so replaced (plus
improvements and construction on such property) or (ii) if the property which
secured the Lien so replaced has been destroyed, condemned or damaged and
pursuant to the terms of the Lien other property has been substituted therefor,
then such replacement shall be limited to all or part of such substituted
property;

          (j) Liens created by or resulting from any litigation or other
proceeding which is being contested in good faith by appropriate proceedings,
including Liens arising out of judgments or awards against the Company or any
Subsidiary with respect to which the Company or such Subsidiary is in good faith
prosecuting an appeal or proceedings for review; Liens incurred by the Company
or any Subsidiary for the purpose of obtaining a stay or discharge in the course
of any litigation or other proceeding to which the Company or such Subsidiary is
a party; or Liens created by or resulting from any litigation or other
proceeding that would not result in an Event of Default hereunder;

          (k) carrier’s, warehouseman’s, mechanic’s, landlord’s and
materialmen’s Liens, Liens for Taxes, assessments and other governmental charges
and other Liens arising in the ordinary course of business, securing obligations
that are not incurred in connection with the obtaining of any advance or credit
and which are either not overdue or are being contested in good faith and by
appropriate proceedings diligently pursued; and

          (l) other Liens securing Indebtedness of the Company or any Subsidiary
in an aggregate amount which, together with all other outstanding Indebtedness
of the Company and the Subsidiaries secured by Liens not listed in clauses
(a) through (k) of this Section 9.14, does not at the time exceed 12.5% of the
Consolidated Tangible Net Assets of the Company as shown on its audited
consolidated financial statements as of the end of the fiscal year preceding the
date of determination.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-31-

          Section 9.15. Use of Proceeds. Not permit any proceeds of the Loans to
be used, either directly or indirectly,

          (a) for the payment of any dividend or for the repurchase of any of
the Company’s equity securities;

          (b) for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System, as amended from time to time;

          (c) for the purpose, whether immediate, incidental or ultimate, of
acquiring directly or indirectly any of the outstanding shares of voting stock
of any corporation which (i) has announced that it will oppose such acquisition
or (ii) has commenced any litigation which alleges that any such acquisition
violates, or will violate, applicable law; or

          (d) for any other purpose except for general corporate purposes.

          SECTION 10. CONDITIONS TO LENDING.

          Section 10.1. Conditions Precedent to All Loans. Each Bank’s
obligation to make each Loan is subject to the following conditions precedent:

          10.1.1. No Default. (a) No Event of Default or Unmatured Event of
Default has occurred and is continuing or will result from the making of such
Loan, (b) the representations and warranties contained in Section 8 are true and
correct in all material respects as of the date of such requested Loan, with the
same effect as though made on the date of such Loan (it being understood that
each request for a Loan shall automatically constitute a representation and
warranty by the Company that, as at the requested date of such Loan, (x) all
conditions under this Section 10.1.1 shall be satisfied and (y) after the making
of such Loan the aggregate principal amount of all outstanding Loans will not
exceed the Aggregate Commitment).

          10.1.2. Documents. The Agent shall have received (a) a certificate
signed by an Authorized Officer of the Company as to compliance with
Section 10.1.1, which requirement shall be deemed satisfied by the submission of
a properly completed Revolving Loan Request and (b) such other documents as the
Agent may reasonably request in support of such Loan.

          10.1.3. Litigation. No Litigation Action not disclosed in writing by
the Company to the Agent and the Banks prior to the date of the last previous
Loan hereunder (or, in the case of the initial Loan, prior to the date of
execution and delivery of this Agreement) (“New Litigation”) has been instituted
and no development not so disclosed has occurred in any other Litigation Action
(“Existing Litigation”), unless the resolution of all New Litigation and
Existing Litigation against the Company and its Subsidiaries could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-32-

          Section 10.2. Conditions to the Availability of the Commitments. The
obligations of each Bank hereunder are subject to the satisfaction of each of
the following conditions precedent, and the Banks’ Commitments shall not become
available until the date on which the Agent has determined that each of the
following conditions precedent shall have been satisfied or, to the extent not
so satisfied, waived in writing by the Required Banks (the “Closing Date”):

          10.2.1. Revolving Credit Agreement. The Agent shall have received this
Agreement duly executed and delivered by each of the Banks and the Company.

          10.2.2. Evidence of Corporate Action. The Agent shall have received
certified copies of all corporate actions taken by the Company to authorize this
Agreement and the Notes and the articles of incorporation and by-laws of the
Company.

          10.2.3. Incumbency and Signatures. The Agent shall have received a
certificate of the Secretary or an Assistant Secretary of the Company certifying
the names of the officer or officers of the Company authorized to sign this
Agreement, the Notes and the other documents provided for in this Agreement to
be executed by the Company, together with a sample of the true signature of each
such officer (it being understood that the Agent and each Bank may conclusively
rely on such certificate until formally advised by a like certificate of any
changes therein).

          10.2.4. Good Standing Certificates. The Agent shall have received such
good standing certificates of state officials with respect to the incorporation
of the Company, or other matters, as the Agent or the Banks may reasonably
request.

          10.2.5. Opinions of Company Counsel. The Agent shall have received
favorable written opinion of the General Counsel of the Company, in
substantially the form of Exhibit D.

          10.2.6. Opinion of Agent’s Counsel. The Agent shall have received a
favorable written opinion of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to the Agent, with respect to such legal matters as the Agent
reasonably may require.

          10.2.7. Other Documents. The Agent shall have received such other
certificates and documents as the Agent or the Banks reasonably may require.

          10.2.8. Fees. The Agent shall have received for the account of the
Agent the Agent’s fees payable to the Funding Date pursuant to Section 4.6
hereof.

          10.2.9. Material Adverse Change. The Agent shall have received a
certificate of the Company’s chief financial officer confirming that since the
date of the audited financial statements identified in Section 8.4 hereof, there
shall not have occurred any material adverse change in the business, credit,
operations or financial condition of the Company and its Subsidiaries taken as a
whole.

          SECTION 11. EVENTS OF DEFAULT AND THEIR EFFECT.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-33-

          Section 11.1. Events of Default. Each of the following shall
constitute an Event of Default under this Agreement:

          11.1.1. Non-Payment of the Loans, etc. Default in the payment when due
of any principal of any Loan, or default and continuance thereof for three
Business Days in the payment when due of any interest on any Loan, any fees or
any other amounts payable by the Company hereunder.

          11.1.2. Non-Payment of Other Indebtedness for Borrowed Money. Default
in the payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any principal of, interest on or fees incurred in
connection with any other Indebtedness of, or Guaranteed by, the Company or any
Significant Subsidiary (except (i) any such Indebtedness of any Subsidiary to
the Company or to any other Subsidiary and (ii) any Indebtedness hereunder) and,
if a default in the payment of interest or fees, continuance of such default for
five days, in the case of interest, or 30 days, in the case of fees, or default
in the performance or observance of any obligation or condition with respect to
any such other Indebtedness if the effect of such default (subject to any
applicable grace period) is to accelerate the maturity of any such Indebtedness
or to permit the holder or holders thereof, or any trustee or agent for such
holders, to cause such Indebtedness to become due and payable prior to its
expressed maturity; provided, however, that the aggregate principal amount of
all Indebtedness as to which there has occurred any default as described above
shall equal or exceed $50,000,000.

          11.1.3. Bankruptcy, Insolvency, etc. The Company or any Significant
Subsidiary becomes insolvent or generally fails to pay, or admits in writing its
inability or refusal to pay, debts as they become due; or the Company or any
Significant Subsidiary applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for the Company or such
Significant Subsidiary or any property thereof, or makes a general assignment
for the benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for the
Company or any Significant Subsidiary or for a substantial part of the property
of any thereof and is not discharged within 60 days; or any warrant of
attachment or similar legal process is issued against any substantial part of
the property of the Company or any of its Significant Subsidiaries which is not
released within 60 days of service; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding (except the voluntary dissolution,
not under any bankruptcy or insolvency law, of a Significant Subsidiary), is
commenced in respect of the Company or any Significant Subsidiary, and, if such
case or proceeding is not commenced by the Company or such Significant
Subsidiary it is consented to or acquiesced in by the Company or such
Significant Subsidiary or remains for 60 days undismissed; or the Company or any
Significant Subsidiary takes any corporate action to authorize, or in
furtherance of, any of the foregoing.

          11.1.4. Non-Compliance with this Agreement. Failure by the Company to
comply with or to perform any of the Company’s covenants herein or any other
provision of this Agreement (and not constituting an Event of Default under any
of the other

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-34-

provisions of this Section 11.1) and continuance of such failure for 60 days
(or, if the Company failed to give notice of such noncompliance or
nonperformance pursuant to Section 9.1.4 within one Business Day after obtaining
actual knowledge thereof, 60 days less the number of days elapsed between the
date the Company obtained such actual knowledge and the date the Company gives
the notice pursuant to Section 9.1.4, but in no event less than one Business
Day) after notice thereof to the Company from the Agent, any Bank, or the holder
of any Note.

          11.1.5. Representations and Warranties. Any representation or warranty
made by the Company herein is untrue or misleading in any material respect when
made or deemed made; or any schedule, statement, report, notice, or other
writing furnished by the Company to the Agent or any Bank is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified; or any certification made or deemed made by the Company to
the Agent or any Bank is untrue or misleading in any material respect on or as
of the date made or deemed made.

          11.1.6. Employee Benefit Plans. The occurrence of any of the following
events, provided that such event would reasonably be expected to require payment
by the Company or a Subsidiary of an amount in excess of $10,000,000: (i) the
institution by the Company or any ERISA Affiliate of steps to terminate any
Plan, (ii) the institution by the PBGC of steps to terminate any Plan; or
(iii) a contribution failure occurs with respect to a Plan sufficient to give
rise to a lien under Section 302(f) of ERISA securing an amount in excess of
$10,000,000.

          11.1.7. Judgments. There shall be entered against the Company or any
Subsidiary one or more judgments or decrees in excess of $50,000,000 in the
aggregate at any one time outstanding for the Company and all Subsidiaries and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof, excluding those
judgments or decrees for and to the extent to which the Company or any
Subsidiary (i) is insured and with respect to which the insurer has not denied
coverage in writing or (ii) is otherwise indemnified if the terms of such
indemnification are satisfactory to the Required Banks.

          11.1.8. Change of Ownership. AIG shall cease to own beneficially,
directly or indirectly, at least 51% of all of the outstanding shares of the
common stock of the Company.

          Section 11.2. Effect of Event of Default. If any Event of Default
described in Section 11.1.3 shall occur, the Commitments (if they have not
theretofore terminated) shall immediately terminate and all Loans and all
interest and other amounts due hereunder shall become immediately due and
payable, all without presentment, demand or notice of any kind; and, in the case
of any other Event of Default, the Agent may, and upon written request of the
Required Banks shall, declare the Commitments (if they have not theretofore
terminated) to be terminated and all Loans and all interest and other amounts
due hereunder to be due and payable, whereupon the Commitments (if they have not
theretofore terminated) shall immediately terminate and all Loans and all
interest and other amounts due hereunder shall become

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-35-

immediately due and payable, all without presentment, demand or notice of any
kind. The Agent shall promptly advise the Company and each Bank of any such
declaration, but failure to do so shall not impair the effect of such
declaration.

          SECTION 12. THE AGENT.

          Section 12.1. Authorization. Each Bank and the holder of each Loan or
interest therein authorizes the Agent to act on behalf of such Bank or holder to
the extent provided herein and in any other document or instrument delivered
hereunder or in connection herewith, and to take such other action as may be
reasonably incidental thereto. Subject to the provisions of Section 12.3, the
Agent will take such action permitted by any agreement delivered in connection
with this Agreement as may be requested in writing by the Required Banks or if
required under Section 13.1, all of the Banks. The Agent shall promptly remit in
immediately available funds to each Bank or other holder its share of all
payments received by the Agent for the account of such Bank or holder, and shall
promptly transmit to each Bank (or share with each Bank the contents of) each
notice it receives from the Company pursuant to this Agreement.

          Section 12.2. Indemnification. The Banks agree to indemnify the Agent
in its capacity as such (to the extent not reimbursed by the Company), ratably
according to their respective Percentages (determined at the time such indemnity
is sought), from and against any and all actions, causes of action, suits,
losses, liabilities, damages and expenses which may at any time (including,
without limitation, at any time following the repayment of the Loans) be imposed
on, incurred by or asserted against the Agent in any way relating to or arising
out of this Agreement, or any documents contemplated by or referred to herein or
the transactions contemplated hereby or any action taken or omitted by the Agent
under or in connection with any of the foregoing; provided, that no Bank shall
be liable for the payment to the Agent of any portion of such actions, causes of
action, suits, losses, liabilities, damages and expenses resulting from the
Agent’s or its employees’ or agents’ gross negligence or willful misconduct.
Without limiting the foregoing, subject to Section 13.5 each Bank agrees to
reimburse the Agent promptly upon demand for its ratable share (determined at
the time such reimbursement is sought) of any out-of-pocket expenses (including
reasonable counsel fees) incurred by the Agent in such capacity in connection
with the preparation, execution or enforcement of, or legal advice in respect of
rights or responsibilities under, this Agreement or any amendments or
supplements hereto or thereto to the extent that the Agent is not reimbursed for
such expenses by the Company. All obligations provided for in this Section 12.2
shall survive repayment of the Loans, cancellation of the Notes or any
termination of this Agreement.

          Section 12.3. Action on Instructions of the Required Banks. As to any
matters not expressly provided for by this Agreement (including, without
limitation, enforcement or collection of the Loans), the Agent shall not be
required to exercise any discretion or take any action, but the Agent shall in
all cases be fully protected in acting or refraining from acting upon the
written instructions from (i) the Required Banks, except for instructions which
under the express provisions hereof must be received by the Agent from all Banks
and (ii) in the case of such instructions, from all Banks. In no event will the
Agent be required to take any action which exposes the Agent to personal
liability or which is contrary to this Agreement or applicable law. The
relationship between the Agent and the Banks is and shall be that of agent and
principal only and nothing herein contained shall be construed to constitute the
Agent a

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-36-

trustee for any holder of a Loan or of a participation therein nor to impose on
the Agent duties and obligations other than those expressly provided for herein.

          Section 12.4. Payments. (a) The Agent shall be entitled to assume that
each Bank has made its Revolving Loan available in accordance with
Section 3.2(c), as applicable, unless such Bank notifies the Agent at its Notice
Office prior to 11:00 a.m., New York City time, on the Funding Date for such
Revolving Loan that it does not intend to make such Revolving Loan available, it
being understood that no such notice shall relieve such Bank of any of its
obligations under this Agreement. If the Agent makes any payment to the Company
on the assumption that a Bank has made the proceeds of such Revolving Loan
available to the Agent but such Bank has not in fact made the proceeds of such
Revolving Loan available to the Agent, such Bank shall pay to the Agent on
demand an amount equal to the amount of such Bank’s Revolving Loan, together
with interest thereon for each day that elapses from and including such Funding
Date to but excluding the Business Day on which the proceeds of such Bank’s
Revolving Loan become immediately available to the Agent at its Payment Office
prior to 12:00 Noon, New York City time, at the Federal Funds Rate for each such
day, based upon a year of 360 days. A certificate of the Agent submitted to any
Bank with respect to any amounts owing under this Section 12.4(a) shall be
conclusive absent demonstrable error. If the proceeds of such Bank’s Revolving
Loan are not made available to the Agent at its Payment Office by such Bank
within three Business Days of such Funding Date, the Agent shall be entitled to
recover such amount upon two Business Days’ demand from the Company, together
with interest thereon for each day that elapses from and including such Funding
Date to but excluding the Business Day on which such proceeds become immediately
available to the Agent prior to 12:00 Noon, New York City time, at the rate per
annum applicable to Base Rate Loans hereunder, in either case based upon a year
of 360 days. Nothing in this paragraph (a) shall relieve any Bank of any
obligation it may have hereunder to make any Loan or prejudice any rights which
the Company may have against any Bank as a result of any default by such Bank
hereunder.

          (b) The Agent shall be entitled to assume that the Company has made
all payments due hereunder from the Company on the due date thereof unless it
receives notification prior to any such due date from the Company that the
Company does not intend to make any such payment, it being understood that no
such notice shall relieve the Company of any of its obligations under this
Agreement. If the Agent distributes any payment to a Bank hereunder in the
belief that the Company has paid to the Agent the amount thereof but the Company
has not in fact paid to the Agent such amount, such Bank shall pay to the Agent
on demand (which shall be made by facsimile or personal delivery) an amount
equal to the amount of the payment made by the Agent to such Bank, together with
interest thereon for each day that elapses from and including the date on which
the Agent made such payment to but excluding the Business Day on which the
amount of such payment is returned to the Agent at its Payment Office in
immediately available funds prior to 12:00 Noon, New York City time, at the
Federal Funds Rate for each such day, based upon a year of 360 days. If the
amount of such payment is not returned to the Agent in immediately available
funds within three Business Days after demand by the Agent, such Bank shall pay
to the Agent on demand an amount calculated in the manner specified in the
preceding sentence after substituting the term “Base Rate” for the term “Federal
Funds Rate”. A certificate of the Agent submitted to any Bank with respect to
amounts owing under this Section 12.4(b) shall be conclusive absent demonstrable
error.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-37-

          Section 12.5. Exculpation. The Agent shall be entitled to rely upon
advice of counsel concerning legal matters, and upon this Agreement and any
Note, security agreement, schedule, certificate, statement, report, notice or
other writing which it believes to be genuine or to have been presented by a
proper person. Neither the Agent nor any of its directors, officers, employees
or agents shall (i) be responsible for any recitals, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of, this Agreement, any Note or any other
instrument or document delivered hereunder or in connection herewith, (ii) be
deemed to have knowledge of an Event of Default or Unmatured Event of Default
until after having received actual notice thereof from the Company or a Bank,
(iii) be under any duty to inquire into or pass upon any of the foregoing
matters, or to make any inquiry concerning the performance by the Company or any
other obligor of its obligations or (iv) in any event, be liable as such for any
action taken or omitted by it or them, except for its or their own gross
negligence or willful misconduct. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, the Agent in its individual capacity.

          Section 12.6. Credit Investigation. Each Bank acknowledges, and shall
cause each Assignee or Participant to acknowledge in its assignment or
participation agreement with such Bank, that it has (i) made and will continue
to make such inquiries and has taken and will take such care on its own behalf
as would have been the case had the Loans been made directly by such Bank or
other applicable Person to the Company without the intervention of the Agent or
any other Bank and (ii) independently and without reliance upon the Agent or any
other Bank, and based on such documents and information as it has deemed
appropriate, made and will continue to make its own credit analysis and
decisions relating to this Agreement. Each Bank agrees and acknowledges, and
shall cause each Assignee or Participant to agree and acknowledge in its
assignment or participation agreement with such Bank, that the Agent makes no
representations or warranties about the creditworthiness of the Company or any
other party to this Agreement or with respect to the legality, validity,
sufficiency or enforceability of this Agreement or any Note.

          Section 12.7. Deutsche Bank and Affiliates. Deutsche Bank and any such
successor and its Affiliates may accept deposits from, lend money to and
generally engage, and continue to engage, in any kind of business with the
Company or any Affiliate thereof as if Deutsche Bank or such successor were not
the Agent hereunder.

          Section 12.8. Resignation. The Agent may resign as such at any time
upon at least 30 days’ prior notice to the Company and the Banks. In the event
of any such resignation, Banks having an aggregate Percentage of more than 50%
shall as promptly as practicable appoint a successor Agent from among the Banks
reasonably acceptable to the Company (no such acceptance being required if an
Event of Default has occurred and is continuing). If no successor Agent shall
have been so appointed, and shall have accepted such appointment, within 30 days
after the retiring Agent’s giving of notice of resignation, then the retiring
Agent may, on behalf of the Banks, appoint a successor Agent from among the
Banks reasonably acceptable to the Company (no such acceptance being required if
an Event of Default has occurred and is continuing), which shall be a commercial
bank organized under the laws of the United States of

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



- 38 -

     America or of any State thereof or under the laws of another country which
is doing business in the United States of America and having a combined capital,
surplus and undivided profits of at least $1,000,000,000. Upon the acceptance of
any appointment as Agent hereunder by a successor agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from all further duties and obligations under this Agreement. After
any retiring Agent’s resignation hereunder as Agent, the provisions of this
Section 12 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.

          Section 12.9. The Register; the Notes.

          (a) The Agent, acting on behalf of the Company, shall maintain a
register for the inscription of the names and addresses of Banks and the
Commitments and Loans of each Bank from time to time (the “Register”). The
Company, the Banks, and the Agent may treat each Person whose name is inscribed
in the Register as a Bank hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Company, the Agent, or any
Bank at any reasonable time and from time to time upon reasonable prior notice.

          (b) The Agent shall inscribe in the Register the Commitments and Loans
from time to time of each Bank, the amount of each Bank’s participation in
outstanding Loans and each repayment or prepayment in respect of the principal
amount of the Loans of each Bank, the principal amount owing from time to time
by the Company in respect of each Loan to each Bank of such Loans and the dates
on which the Loan Period for each such Loan shall begin and end. Any such
inscription shall be conclusive and binding on the Company and each Bank, absent
manifest or demonstrable error; provided that failure to make any such
inscription, or any error in such inscription, shall not affect any of the
Company’s obligations in respect of the applicable Loans. The inscription in the
Register of the principal amount owing from time to time by the Company in
respect of each Loan shall constitute an unconditional and irrevocable covenant
by the Company in favor of the Person whose name is so inscribed as the Bank in
respect of such Loan that the Company will make all payments of principal and
interest in respect of the Loan in accordance with this Agreement, make all
other payments required by this Agreement to be made by it in respect of such
Loan and otherwise perform all of its obligations under this Agreement in full
and by the due date.

          (c) Each Bank shall record on its internal records the amount of each
Loan made by it and each payment in respect thereof; provided that in the event
of any inconsistency between the Register and any Bank’s records, the
inscriptions in the Register shall govern, absent manifest or demonstrable
error.

          (d) If so requested by any Bank by written notice to the Company (with
a copy to Agent) at least two Business Days prior to the Closing Date or at any
time thereafter, the Company shall execute and deliver to such Bank (and/or, if
so specified in such notice, any Person who is an assignee of such Bank pursuant
to Section 13.4.1 hereof) promptly after receipt of such notice, a Note,
substantially in the form of Exhibit B hereto.

          SECTION 13. GENERAL.

180- Day Credit Agreement

 



--------------------------------------------------------------------------------



 



- 39 -

          Section 13.1. Waiver; Amendments. No delay on the part of the Agent,
any Bank, or the holder of any Loan in the exercise of any right, power or
remedy shall operate as a waiver thereof, nor shall any single or partial
exercise by any of them of any right, power or remedy preclude other or further
exercise thereof, or the exercise of any other right, power or remedy. No
amendment, modification or waiver of, or consent with respect to, any provision
of this Agreement or the Notes shall in any event be effective unless the same
shall be in writing and signed and delivered by the Agent and by Banks having an
aggregate Percentage of not less than the aggregate Percentage expressly
designated herein with respect thereto or, in the absence of such designation as
to any provision of this Agreement or the Notes, by the Required Banks, and then
any amendment, modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No amendment,
modification, waiver or consent (i) shall extend or increase the amount of the
Commitments, extend the maturity of any Commitment or Loan, change the
definition of “Required Banks” or “Percentage” in Section 1, amend or modify
Section 4.1, or change any of the defined terms used in Section 4.1, amend or
modify Section 4.4, Section 4.5, Section 4.6, Section 6.2(a), Section 11.1.1,
Section 11.1.8, or this Section 13.1 or otherwise change the aggregate
Percentage required to effect an amendment, modification, waiver or consent
without the written consent of all Banks, (ii) shall modify or waive any of the
conditions precedent specified in Section 10.1 (or Section 5.3 in connection
with the exercise of the Term-Out Option) for the making of any Loan without the
written consent of the Bank which is to make such Loan or (iii) shall extend the
scheduled maturity or reduce the principal amount of, or rate of interest on,
reduce or waive any fee hereunder or extend the due date for or waive any amount
payable under, any Loan without the written consent of the holder of the
Commitment or Loan adversely affected thereby. No provisions of Section 12 shall
be amended, modified or waived without the Agent’s written consent.

          Section 13.2. Notices.. All notices, requests and demands to or upon
the respective parties hereto to be effective shall be either (x) in writing
(including by telecopy, encrypted or unencrypted) or (y) as and to the extent
set forth in the proviso to this Section 13.2 and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when delivered
or, in the case of telecopy or e-mail notice, when received, addressed to the
Company, the Agent or such Bank (or other holder) at its address shown across
from its name on Schedule II hereto or at such other address as it may, by
written notice received by the other parties to this Agreement, have designated
as its address for such purpose; provided, that notices hereunder shall not be
given or made to the Company by e-mail; provided, further, that any notice,
request or demand to or upon the Agent or the Banks pursuant to Sections 3.2(a)
or 5.2 shall not be effective until received.

          Section 13.3. Computations. Where the character or amount of any asset
or liability or item of income or expense is required to be determined, or any
consolidation or other accounting computation is required to be made, for the
purpose of this Agreement, such determination or calculation shall, at any time
and to the extent applicable and except as otherwise specified in this
Agreement, be made in accordance with generally accepted accounting principles
in the United States of America applied on a basis consistent with those in
effect as at the date of the Company’s audited financial statements referred to
in Section 8.4. If there should be any material change in generally accepted
accounting principles in the United States of America after the date hereof
which materially affects the financial covenants in this

180- Day Credit Agreement

 



--------------------------------------------------------------------------------



 



- 40 -

Agreement, the parties hereto agree to negotiate in good faith appropriate
revisions of such covenants (it being understood, however, that such covenants
shall remain in full force and effect in accordance with their existing terms
pending the execution by the Company and the Required Banks of any such
amendment).

          Section 13.4. Assignments; Participations. Each Bank may assign, or
sell participations in, its Loans and its Commitment to one or more other
Persons in accordance with this Section 13.4 (and the Company consents to the
disclosure of any information obtained by any Bank in connection herewith to any
actual or prospective Assignee or Participant).

          Section 13.4.1. Assignments. Any Bank may with the written consents of
the Company and the Agent (which consents will not be unreasonably withheld or
delayed) at any time assign and delegate to one or more Eligible Assignees (any
Person to whom an assignment and delegation is made being herein called an
“Assignee”) all or any fraction of such Bank’s Loans and Commitment (which
assignment and delegation shall be of a constant, and not a varying, percentage
of such assigning Bank’s Loans and Commitment); each such assignment of a Bank’s
Commitment shall be in the minimum amount of $10,000,000 or in integral
multiples of $1,000,000 in excess thereof; provided, that any such Assignee will
comply, if applicable, with the provisions contained in the first sentence of
Section 6.4(b) and in Section 6.4(c), Section 6.4(d), Section 6.4(e) and
Section 6.4(g) and shall be deemed to have made, on the date of the
effectiveness of such assignment and delegation, the representation and warranty
set forth in the second sentence of Section 6.4(b); and provided, further, that
the Company and the Agent shall be entitled to continue to deal solely and
directly with such assigning Bank in connection with the interests so assigned
and delegated to an Assignee until such assigning Bank and/or such Assignee
shall have:

          (i) given written notice of such assignment and delegation, together
with payment instructions, addresses and related information with respect to
such Assignee, substantially in the form of Exhibit F, to the Company and the
Agent;

          (ii) provided evidence satisfactory to the Company and the Agent that,
as of the date of such assignment and delegation, the Company will not be
required to pay any costs, fees, taxes or other amounts of any kind or nature
with respect to the interest assigned in excess of those payable by the Company
with respect to such interest prior to such assignment;

          (iii) paid to the Agent for the account of the Agent a processing fee
of $3,500; and

          (iv) provided to the Agent evidence reasonably satisfactory to the
Agent that the assigning Bank has complied with the provisions of the last
sentence of Section 12.6.

Upon receipt of the foregoing items and the consents of the Company and the
Agent, (x) the Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned and delegated to such Assignee, such

180- Day Credit Agreement

 



--------------------------------------------------------------------------------



 



- 41 -

Assignee shall have the rights and obligations of a Bank hereunder and under the
other instruments and documents executed in connection herewith and (y) the
assigning Bank, to the extent that rights and obligations hereunder have been
assigned and delegated by it, shall be released from its obligations hereunder.
The Agent may from time to time (and upon the request of the Company or any Bank
after any change therein shall) distribute a revised Schedule I indicating any
changes in the Banks party hereto or the respective Percentages of such Banks
and update the Register. Within five Business Days after the Company’s receipt
of notice from the Agent of the effectiveness of any such assignment and
delegation, if requested by the Assignee in accordance with Section 12.9, the
Company shall execute and deliver to the Agent (for delivery to the relevant
Assignee) new Notes in favor of such Assignee and, if the assigning Bank has
retained Loans and a Commitment hereunder and if so requested by such Bank in
accordance with Section 12.9, replacement Notes in favor of the assigning Bank
(such Notes to be in exchange for, but not in payment of, the Notes previously
held by such assigning Bank). Each such Note shall be dated the date of the
predecessor Notes. The assigning Bank shall promptly mark the predecessor Notes,
if any, “exchanged” and deliver them to the Company. Any attempted assignment
and delegation not made in accordance with this Section 13.4.1 shall be null and
void.

     The foregoing consent requirement shall not be applicable in the case of,
and this Section 13.4.1 shall not restrict, any assignment or other transfer by
any Bank of all or any portion of such Bank’s Loans or Commitment to (i) any
Federal Reserve Bank (provided, that such Federal Reserve Bank shall not be
considered a “Bank” for purposes of this Agreement) or (ii) any Affiliate of
such Bank (provided, that the assigning or transferring Bank shall give notice
of such assignment or transfer to the Agent and the Company). Further, the
foregoing consent requirement of the Company shall not be applicable if an Event
of Default has occurred and is continuing.

     The Company, each Bank, and each Assignee acknowledge and agree that after
receipt by the Agent of the items and consents required by this Section each
Assignee shall be considered a Bank for all purposes of this Agreement
(including without limitation Sections 6.4, 7.1, 7.4, 13.5 and 13.6) and by its
acceptance of an assignment herein, each Assignee agrees to be bound by the
provisions of this Agreement (including without limitation Section 6.4).

          Section 13.4.2. Participations. Any Bank may at any time sell to one
or more commercial banks or other Persons (any such commercial bank or other
Person being herein called a “Participant”) participating interests in any of
its Loans, its Commitment or any other interest of such Bank hereunder;
provided, however, that

      (a) no participation contemplated in this Section 13.4.2 shall relieve
such Bank from its Commitment or its other obligations hereunder;

      (b) such Bank shall remain solely responsible for the performance of its
Commitment and such other obligations hereunder and such Bank shall retain the
sole right and responsibility to enforce the obligations of the Company
hereunder, including the right to approve any amendment, modification or waiver
of any provision of this Agreement (subject to Section 13.4.2(d) below);

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



- 42 -

      (c) the Company and the Agent shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement;

      (d) no Participant, unless such Participant is an Affiliate of such Bank,
or is itself a Bank, shall be entitled to require such Bank to take or refrain
from taking any action hereunder, except that such Bank may agree with any
Participant that such Bank will not, without such Participant’s consent, take
any actions of the type described in the third sentence of Section 13.1;

      (e) the Company shall not be required to pay any amount under
Sections 4.1, 6.4 or 7.1 that is greater than the amount which the Company would
have been required to pay had no participating interest been sold;

      (f) no Participant may further participate any interest in any Loan (and
each participation agreement shall contain a restriction to such effect);

      (g) to the extent permitted by applicable law, each Participant shall be
considered a Bank for purposes of Section 6.4, Section 7.1, Section 7.4,
Section 13.5 and Section 13.6 and by its acceptance of a participating interest
in any Loan, Commitment or any other interest of a Bank hereunder, each
Participant agrees (i) that it is bound by, and agrees to deliver all
documentation required under, the provisions of Section 6.2(b) and Section 6.4
as if such Participant were a Bank, and (ii) it is not entitled to any benefits
under Section 6.4 or Section 7.1 unless it is in full compliance with all
requirements imposed on Banks under any of those Sections; and

      (h) such Bank shall have provided to the Agent evidence reasonably
satisfactory to the Agent that such Bank has complied with the provisions of the
last sentence of Section 12.6.

     Any Bank (a “Granting Bank”) may grant to a special purpose funding vehicle
organized under the laws of the United States of America or any State thereof (a
“SPV”) of such Granting Bank, identified as such in writing from time to time by
the Granting Bank to the Agent and the Company, the option to provide to the
Company all or any part of its Loans that such Granting Bank would otherwise be
obligated to make to the Company pursuant to this Agreement; provided, that
(i) such SPV shall be deemed to be a Participant for purposes of this
Section 13.4.2, (ii) nothing herein shall constitute a commitment by any SPV to
make any Loan, (iii) if a SPV elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Bank shall be
obligated to make such Loan pursuant to the terms hereof and (iv) the Company
shall not be required to pay any amount under Sections 13.5 or 13.6 that is
greater than the amount which the Company would have been required to pay had
such SPV not provided the Company with any part of any Loan of such Granting
Bank. The making of a Loan by a SPV hereunder shall utilize the Commitment of
the Granting Bank to the same extent, and as if, such Loan were made by such
Granting Bank. Each party hereto hereby agrees that no SPV shall be liable for
any indemnity or similar payment obligation under this Agreement (any indemnity,
liability or other payment obligation, including but not limited to any tax
liabilities that occur by

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



- 43 -

reason of such funding by the SPV, shall remain the obligation of the Granting
Bank). In furtherance of the foregoing, each party hereto agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it will not institute
against, or join any other Person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything contrary contained in this Section 13.4.2, any SPV may
(i) with notice to, but without the prior written consent of, the Company and
the Agent and without paying any processing fee therefor, assign all or a
portion of its interests in any Loans to the Granting Bank providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV. This paragraph may not be amended without the written consent of any SPV at
the time holding all or any part of any Loans under this Agreement (which
consent shall not be unreasonably withheld or delayed).

          Section 13.5. Costs, Expenses and Taxes. The Company agrees to pay on
demand (a) all reasonable out-of-pocket costs and expenses of the Agent
(including the reasonable fees and out-of-pocket expenses of counsel for the
Agent (and of local counsel, if any, who may be retained by said counsel)), in
connection with the preparation, execution, delivery and administration of this
Agreement, the Notes and all other instruments or documents provided for herein
or delivered or to be delivered hereunder or in connection herewith and (b) all
out-of-pocket costs and expenses (including reasonable attorneys’ fees and legal
expenses and allocated costs of staff counsel) incurred by the Agent and each
Bank in connection with the enforcement of this Agreement, the Notes or any such
other instruments or documents. Each Bank agrees to reimburse the Agent for such
Bank’s pro rata share (based upon its respective Percentage, determined at the
time such reimbursement is sought) of any such costs or expenses incurred by the
Agent on behalf of all the Banks and not paid by the Company other than any fees
and out-of-pocket expenses of counsel for the Agent which exceed the amount
which the Company has agreed with the Agent to reimburse. In addition, the
Company agrees to pay, and to hold the Agent and the Banks harmless from all
liability for, any stamp or other Taxes which may be payable in connection with
the execution and delivery of this Agreement, the borrowings hereunder, the
issuance of the Notes (if any) or the execution and delivery of any other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided for in this
Section 13.5 shall survive repayment of the Loans, cancellation of the Notes or
any termination of this Agreement.

          Section 13.6. Indemnification. In consideration of the execution and
delivery of this Agreement by the Agent and the Banks, the Company hereby agrees
to indemnify, exonerate and hold each of the Banks, the Agent, the Affiliates of
each of the Banks and the Agent, and each of the officers, directors, employees
and agents of the Banks, the Agent and the Affiliates of each of the Banks and
the Agent (collectively herein called the “Bank Parties” and individually called
a “Bank Party”) free and harmless from and against any and all actions, causes
of action, suits, losses, liabilities, damages and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements (collectively herein
called the “Indemnified Liabilities”),

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



- 44 -

incurred by the Bank Parties or any of them as a result of, or arising out of,
or relating to (i) this Agreement, the Notes (if any) or the Loans or (ii) the
direct or indirect use of proceeds of any of the Loans or any credit extended
hereunder, except for any such Indemnified Liabilities arising on account of
such Bank Party’s gross negligence or willful misconduct, and if and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Company hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. The Company agrees not to assert any claim against the Bank
Parties on any theory of liability, for consequential, indirect, special or
punitive damages arising out of or otherwise relating to this Agreement and the
Notes (if any) or any of the transactions contemplated hereby or thereby or the
actual or proposed use of the proceeds of the Loans. All obligations provided
for in this Section 13.6 shall survive repayment of the Loans, cancellation of
the Notes (if any) or any termination of this Agreement.

          Section 13.7. Regulation U. Each Bank represents that it in good faith
is not relying, either directly or indirectly, upon any margin stock (as such
term is defined in Regulation U promulgated by the Board of Governors of the
Federal Reserve System) as collateral security for the extension or maintenance
by it of any credit provided for in this Agreement.

          Section 13.8. Removal of Banks; Substitution of Banks.

          (a) With respect to any Bank (i) on account of which the Company is
required to make any deductions or withholdings or pay any additional amounts,
as contemplated by Section 6.4, (ii) on account of which the Company is required
to pay any additional amounts, as contemplated by Section 7.1, and (iii) for
which it is illegal to make a LIBOR Rate Loan, as contemplated by Section 7.3,
the Company may in its discretion, upon not less than 30 days’ prior written
notice to the Agent and each Bank, remove such Bank as a party hereto. Each such
notice shall specify the date of such removal (which shall be a Business Day),
which shall thereupon become the scheduled Termination Date for such Bank.

          (b) In the event that any Bank is the subject of a notice of removal
pursuant to subsection (b) above, then, at any time prior to the Termination
Date for such Bank (a “Terminating Bank”), the Company may, at its option,
arrange to have one or more other Eligible Assignees (which may be a Bank or
Banks, or if not a Bank, shall be acceptable to the Agent (such acceptance not
to be unreasonably withheld or delayed), and each of which shall herein be
called a “Successor Bank”) with the approval of the Agent (such approval not to
be unreasonably withheld or delayed) succeed to all or a percentage of the
Terminating Bank’s outstanding Loans, if any, and rights under this Agreement
and assume all or a like percentage (as the case may be) of such Terminating
Bank’s undertaking to make Loans pursuant hereto and other obligations hereunder
(as if, in the case of any Bank that is the subject of a notice of removal
pursuant to sub-section (a) above, no such notice of removal had been given by
the Company. Such succession and assumption shall be effected by means of one or
more agreements supplemental to this Agreement among the Terminating Bank, the
Successor Bank, the Company and the Agent. On and as of the effective date of
each such supplemental agreement (i) each Successor Bank party thereto shall be
and become a Bank for all purposes of this Agreement and to the same extent as
any other Bank hereunder and shall be bound by and

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



- 45 -

entitled to the benefits of this Agreement in the same manner as any other Bank
and (ii) the Company agrees to pay to the Agent for the account of the Agent a
processing fee of $2,500 for each such Successor Bank which is not a Bank.

          (c) On the Termination Date for any Terminating Bank, such Terminating
Bank’s Commitment shall terminate and the Company shall pay in full all of such
Terminating Bank’s Loans (except to the extent assigned pursuant to subsection
(b) above) and all other amounts payable to such Bank hereunder (including any
amounts payable pursuant to Section 7.4 on account of such payment); provided,
that if an Event of Default or Unmatured Event of Default exists on the date
scheduled as any Terminating Bank’s Termination Date, payment of such
Terminating Bank’s Loans shall be postponed to (and, for purposes of calculating
commitment fees under Section 4.4, and determining the Required Banks (except as
provided below), but for no other purpose, such Terminating Bank’s Commitment
shall continue until) the first Business Day thereafter on which (i) no Event of
Default or Unmatured Event of Default exists (without regard to any waiver or
amendment that makes this Agreement less restrictive for the Company, other than
as described in clause (ii) below) or (ii) the Required Banks (which for
purposes of this subsection (c) shall be determined based upon the respective
Percentages and aggregate Commitments of all Banks other than any Terminating
Bank whose scheduled Termination Date has been extended pursuant to this
proviso) waive or amend the provisions of this Agreement to cure all existing
Events of Default or Unmatured Events of Default or agree to permit any
borrowing hereunder notwithstanding the existence of any such event. In the
event that Deutsche Bank or its Affiliates shall become a Terminating Bank, the
Required Banks with the consent of the Company (which consent shall not be
unreasonably withheld or delayed) shall appoint another Bank or other Person as
Agent, which shall have all of the rights and obligations of the Agent upon the
effective date of and pursuant to an agreement supplemental hereto among the
Company and the Banks, and thereupon Deutsche Bank, as Agent, shall be relieved
from its obligations as Agent hereunder, it being understood that the provisions
of Section 12 shall inure to the benefit of Deutsche Bank as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement. If
no such successor Agent shall be appointed within 30 days of the Termination
Date of the Agent, then the Agent shall, on behalf of the Banks, appoint a
successor Agent in accordance with the provisions set forth in Section 12.8 for
a resigning Agent.

          (d) To the extent that all or a portion of any Terminating Bank’s
obligations are not assumed pursuant to subsection (b) above, the Aggregate
Commitment shall be reduced on the applicable Termination Date and each Bank’s
percentage of the reduced Aggregate Commitment shall be revised pro rata to
reflect such Terminating Bank’s absence. The Agent shall distribute a revised
Schedule I indicating such revisions promptly after the applicable Termination
Date and update the Register accordingly. Such revised Schedule I shall be
deemed conclusive in the absence of demonstrable error.

          (e) The Agent agrees to use reasonable commercial efforts to assist
the Company in locating one or more commercial banks or other financial
institutions to replace any Terminating Bank prior to such Terminating Bank’s
Termination Date.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



- 46 -

          Section 13.9. Captions. Section captions used in this Agreement are
for convenience only and shall not affect the construction of this Agreement.

          Section 13.10. Governing Law; Severability. THIS AGREEMENT AND EACH
NOTE SHALL BE A CONTRACT MADE UNDER, GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK. All obligations of the Company and the
rights of the Agent, the Banks and any other holders of the Loans expressed
herein or in the Notes (if any) shall be in addition to and not in limitation of
those provided by applicable law. Whenever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

          Section 13.11. Counterparts; Effectiveness. This Agreement may be
executed in any number of counterparts and by the different parties on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
When counterparts of this Agreement executed by each party shall have been
lodged with the Agent (or, in the case of any Bank as to which an executed
counterpart shall not have been so lodged, the Agent shall have received
facsimile or other written confirmation of execution of a counterpart hereof by
such Bank), this Agreement shall become effective as of the date hereof and the
Agent shall so inform all of the parties hereto.

          Section 13.12. Further Assurances. The Company agrees to do such other
acts and things, and to deliver to the Agent and each Bank such additional
agreements, powers and instruments, as the Agent or any Bank may reasonably
require or deem advisable to carry into effect the purposes of this Agreement or
to better assure and confirm unto the Agent and each Bank their respective
rights, powers and remedies hereunder.

          Section 13.13. Successors and Assigns. This Agreement shall be binding
upon the Company, the Banks and the Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, the Banks and the Agent
and the respective successors and assigns of the Banks and the Agent. The
Company may not assign any of its rights or delegate any of its duties under
this Agreement without the prior written consent of all of the Banks.

          Section 13.14. Waiver of Jury Trial. THE COMPANY, THE AGENT AND EACH
BANK HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

          Section 13.15. No Fiduciary Relationship. The Company acknowledges
that neither the Agent nor any Bank has any fiduciary relationship with, or
fiduciary duty to, the

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



- 47 -

Company arising out of or in connection with this Agreement, the Notes (if any)
or the transactions contemplated hereby, and the relationship between the Agent
and the Banks, on the one hand, and the Company, on the other, in connection
herewith or therewith is solely that of creditor and debtor. This Agreement does
not create a joint venture among the parties.

          Section 13.16. USA PATRIOT Act. Each Bank hereby notifies the Company
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow such Bank to identify the Company in accordance with the Act.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



- 48 -

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

            INTERNATIONAL LEASE FINANCE
      CORPORATION
      By:      /s/ Alan H. Lund         Name:   Alan H. Lund        Title:  
Chief Financial Officer     

                  By:      /s/ Pamela S. Hendry         Name:   Pamela S.
Hendry        Title:   Senior Vice President and Treasurer     

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



- 49 -

            AGENT


DEUTSCHE BANK AG NEW YORK BRANCH
      By:     /s/ Ruth Leung         Name:   Ruth Leung        Title:  
Director     

                  By:     /s/ Richard Herder         Name:   Richard Herder     
  Title:   Managing Director     

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



- 50 -

            BANKS


DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH
      By:     /s/ Ruth Leung         Name:   Ruth Leung        Title:  
Director     

                  By:     /s/ Richard Herder         Name:   Richard Herder     
  Title:   Managing Director     

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



Schedule I

Schedule of Banks

                 
BANK
    COMMITMENT    
Deutsche Bank AG Cayman Islands Branch
    $ 500,000,000      

Schedule I

 



--------------------------------------------------------------------------------



 



Schedule II

Address for Notices

             
PARTY
    ADDRESS FOR NOTICES    
Company
    Attn: Pamela S. Hendry
10250 Constellation Blvd., Suite 3400
Los Angeles, California 90067
Tel: 310-788-1999
Fax: 310-788-1990
Telex: 69-1400 INTERLEAS BVHL    
Agent
    Attn: Ruth Leung
60 Wall Street
New York, NY 10005
Tel: (212) 250-8650
Fax: (212) 797-0270    
Deutsche Bank AG Cayman Island Branch
    c/o Deutsche Bank AG New York Branch
Attn: Ruth Leung
60 Wall Street
New York, NY 10005
Tel: (212) 250-8650
Fax: (212) 797-0270    

Schedule II

 